Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of June 27, 2008

between

TRIQUINT SEMICONDUCTOR, INC.

and

BANK OF AMERICA, N.A.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    19

1.03

   Accounting Terms    19

1.04

   Rounding    20

1.05

   Times of Day    20

1.06

   Letter of Credit Amounts    20

ARTICLE II. THE COMMITMENT AND CREDIT EXTENSIONS

   20

2.01

   Loans    20

2.02

   Borrowings, Conversions and Continuations of Loans    21

2.03

   Letters of Credit    22

2.04

   Prepayments    27

2.05

   Termination or Reduction of Commitment    28

2.06

   Repayment of Loans    28

2.07

   Interest    28

2.08

   Fees    29

2.09

   Computation of Interest and Fees    29

2.10

   Evidence of Debt    29

2.11

   Payments Generally    30

2.12

   Extension of Maturity Date    30

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   31

3.01

   Taxes    31

3.02

   Illegality    31

3.03

   Inability to Determine Eurodollar Rate    32

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans    32

3.05

   Compensation for Losses    33

3.06

   Requests for Compensation    34

3.07

   Mitigation Obligations    34

3.08

   Survival    34

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   34

4.01

   Conditions of Initial Credit Extension    34

4.02

   Conditions to all Credit Extensions    36

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   36

5.01

   Existence, Qualification and Power; Compliance with Laws    36

 

i



--------------------------------------------------------------------------------

5.02

   Authorization; No Contravention    37

5.03

   Governmental Authorization; Other Consents    37

5.04

   Binding Effect    37

5.05

   Financial Statements; No Material Adverse Effect    37

5.06

   Litigation    38

5.07

   No Default    38

5.08

   Ownership of Property; Liens    38

5.09

   Environmental Compliance    38

5.10

   Insurance    38

5.11

   Taxes    39

5.12

   ERISA Compliance    39

5.13

   Subsidiaries    39

5.14

   Margin Regulations; Investment Company Act    40

5.15

   Disclosure    40

5.16

   Compliance with Laws    40

5.17

   Intellectual Property; Licenses, Etc.    40

5.18

   Solvency    41 ARTICLE VI. AFFIRMATIVE COVENANTS    41

6.01

   Financial Statements    41

6.02

   Certificates; Other Information    42

6.03

   Notices    43

6.04

   Payment of Obligations    43

6.05

   Preservation of Existence, Etc.    44

6.06

   Maintenance of Properties    44

6.07

   Maintenance of Insurance    44

6.08

   Compliance with Laws    44

6.09

   Books and Records    44

6.10

   Inspection Rights    44

6.11

   Use of Proceeds    45

6.12

   Additional Guarantors    45 ARTICLE VII. NEGATIVE COVENANTS    45

7.01

   Liens    45

7.02

   Investments    46

7.03

   Indebtedness    47

7.04

   Fundamental Changes    48

7.05

   Dispositions    48

7.06

   Restricted Payments    48

7.07

   Change in Nature of Business    49

7.08

   Transactions with Affiliates    49

7.09

   Burdensome Agreements    49

7.10

   Use of Proceeds    50

7.11

   Financial Covenants    50

7.12

   Subordinated Liabilities    50

 

ii



--------------------------------------------------------------------------------

7.13

   Inactive Subsidiary    50 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES    50

8.01

   Events of Default    50

8.02

   Remedies Upon Event of Default    52

8.03

   Application of Funds    53 ARTICLE IX. MISCELLANEOUS    53

9.01

   Amendments; Etc.    53

9.02

   Notices and Other Communications; Facsimile Copies    53

9.03

   No Waiver; Cumulative Remedies    54

9.04

   Expenses; Indemnity; Damage Waiver    54

9.05

   [Reserved]    56

9.06

   Payments Set Aside    56

9.07

   Successors and Assigns    56

9.08

   Treatment of Certain Information; Confidentiality    58

9.09

   Right of Setoff    59

9.10

   Interest Rate Limitation    59

9.11

   Counterparts; Integration; Effectiveness    60

9.12

   Representations and Warranties    60

9.13

   Severability    60

9.14

   Governing Law; Jurisdiction; Etc.    61

9.15

   Waiver of Trial by Jury    62

9.16

   USA PATRIOT Act Notice    62

9.17

   Time of the Essence    62 SIGNATURES       S-1

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(e)

   Existing Letters of Credit

1.01(g)

   Initial Guarantors

5.05

   Supplement to Interim Financial Statements

5.06

   Litigation

5.09

   Environmental Matters

5.13

   Subsidiaries, Other Equity Investments and Equity Interests in the Borrower

5.17

   Intellectual Property Matters

7.01

   Existing Liens

7.02

   Existing Investments

7.03

   Existing Indebtedness

9.02

   Notice Addresses and Lending Office

EXHIBITS

Form of

 

A

   Loan Notice

B

   Note

C

   Compliance Certificate

D

   Guaranty

E

   Opinion Matters

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 27, 2008 by and
between TriQuint Semiconductor, Inc., a Delaware corporation (the “Borrower”)
and Bank of America, N.A. (the “Lender”).

The Borrower has requested that the Lender provide a revolving credit facility,
and the Lender is willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Entity” means (a) any Person that becomes a Subsidiary of the Borrower
as a result of an Acquisition or (b) any business entity or division thereof,
all or substantially all of the assets and business of which are acquired by the
Borrower or a Subsidiary of the Borrower pursuant to an Acquisition.

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions of either (a) all or
substantially all of the property of (to the extent not constituting a capital
expenditure), or a line of business or division of, another Person or (other
than a Person that is a Subsidiary), or (b) in excess of 50% of the Voting Stock
of any Person (other than a Person that is a Subsidiary), in each case whether
or not involving a merger or consolidation with such other Person, or
consideration given in cash, stock in-kind or otherwise.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Lender pursuant to Section 6.02(a):

 

Applicable Rate

Pricing
Level

  

Consolidated Total

Leverage Ratio

   Commitment
Fee   Eurodollar Rate +
Letters of Credit 1    <0.75:1.00    0.25%   1.25% 2   
³0.75:1.00 but <1.50:1.00    0.30%   1.50% 3    ³1.50:1.00    0.375%   1.75%

 

1



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 3 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered. The Applicable
Rate in effect from the Closing Date through the date the Compliance Certificate
is delivered in connection with the fiscal quarter ending nearest June 30, 2008
shall be determined based upon Pricing Level 1.

“Approved Fund” has the meaning specified in Section 9.07(f).

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2007,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earlier of (a) the Maturity Date and (b) the date of termination of the
Commitment.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Lender as its
“prime rate.” The “prime rate” is a rate set by the Lender based upon various
factors including the Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by the Lender shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lender pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

 

2



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means, as at any date, (a) securities issued or directly or
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) the Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including the Lender) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e) Investments
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital and surplus of
at least $500,000,000 and the portfolios of which are limited to Investments of
the character described in the foregoing clauses (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all

 

3



--------------------------------------------------------------------------------

Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of 25% or more of Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall acquire by
contract or otherwise, or enter into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower, or control over Voting Stock of the Borrower on a
fully-diluted basis (and taking into account all such Voting Stock that such
Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such Voting Stock.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived by the Lender.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means the obligation of the Lender to make Loans and L/C Credit
Extensions hereunder in an aggregate principal amount at any one time not to
exceed $50,000,000, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income, without duplication: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state,

 

4



--------------------------------------------------------------------------------

local and foreign income taxes payable by the Borrower and its Subsidiaries for
such period, (iii) the amount of depreciation and amortization expense for such
period, (iv) charges incurred during such period under Financial Accounting
Standard 123R which do not represent a cash item in such period or any future
period, and (v) other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
such period and (ii) all non-cash items increasing Consolidated Net Income for
such period; provided, however, that if there has occurred an Acquisition during
the relevant period, Consolidated EBITDA shall be calculated, at the option of
the Borrower on a pro forma basis in accordance with the SEC pro forma reporting
rules under the Exchange act, as if such Acquisition occurred on the first day
of the applicable period; provided that once elected in respect of an
Acquisition, such election shall remain in effect at all times thereafter for
such Acquisition.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations for borrowed
money, whether current or long-term (including Obligations to the extent
constituting such obligations) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business); (e) Attributable
Indebtedness; (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary; and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP.

“Consolidated Liquidity Ratio” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, (a) the sum of, without
duplication, cash plus Cash Equivalents plus short term investments (as
determined in accordance with GAAP) plus Eligible Accounts Receivable, in each
case, net of restricted and encumbered assets, divided by (b) the sum of,
without duplication, current liabilities plus Consolidated Senior Funded
Indebtedness.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period.

 

5



--------------------------------------------------------------------------------

“Consolidated Senior Funded Indebtedness” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
without duplication, the sum of (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including
Obligations to the extent constituting such obligations) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business);
(e) Attributable Indebtedness; (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Subsidiary; and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary; other than, in each case
(a)-(g), Subordinated Liabilities.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

6



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Accounts Receivable” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, all accounts receivable
of such Persons, net of doubtful or uncollectible accounts.

“Eligible Assignee” has the meaning specified in Section 9.07(f).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

7



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Lender from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Rate” for such Interest Period shall be the
rate per annum determined by the Lender to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Lender and with a term equivalent to such Interest Period would
be offered by Lender’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Lender to be equal to the quotient
obtained by dividing (a) the Eurodollar Base Rate for such Eurodollar Rate Loan
for such Interest Period by (b) one minus the Eurodollar Reserve Percentage for
such Eurodollar Rate Loan for such Interest Period, rounded upward to the
nearest 1/16th of one percent.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such

 

8



--------------------------------------------------------------------------------

day, whether or not applicable to the Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes) by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of the Lender, in which its applicable Lending Office is located, and
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Borrower is located.

“Existing Letters of Credit” means those letters of credit set forth in Schedule
1.01(e).

“Extended Maturity Date” has the meaning specified in the definition “Maturity
Date”.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender
on such day on such transactions as determined by the Lender.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” has the meaning specified in Section 9.07(f).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

9



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, those Persons listed on Schedule 1.01(g),
together with each Domestic Subsidiary obligated to execute a counterpart of the
Guaranty pursuant to Section 6.12.

“Guaranty” means the Guaranty made by the Guarantors in favor of the Lender,
substantially in the form of Exhibit D.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

 

10



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

11



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any of its Subsidiaries.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and the Borrower (or any Subsidiary) or in favor the Lender
and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

12



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit at any
time, the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means the office or offices of the Lender described as such on
Schedule 9.02, or such other office or offices as the Lender may from time to
time notify the Borrower.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $10,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, any Note, each Issuer Document, and the
Guaranty.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of a Loan from
one Type to the other, or (c) a continuation of a Eurodollar Rate Loan as the
same Type, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

13



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of the Borrower, or of the Guarantors taken as a whole, to
perform its or their obligations under any Loan Document to which it is or they
are party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Maturity Date” means the later of (a) June 27, 2010 and (b) if maturity is
extended pursuant to Section 2.12, such extended maturity date as determined
pursuant to such Section (the “Extended Maturity Date”).

“Moody’s” means Moody’s Investor Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Note” means a promissory note made by the Borrower in favor of the Lender
evidencing Loans made by the Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, similar levies or equivalent costs
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

14



--------------------------------------------------------------------------------

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 9.07(c).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisitions” means Investments consisting of Acquisitions by the
Borrower or any of its wholly-owned Subsidiaries, provided that (i) the total
consideration paid or agreed to be paid by the Borrower and its Subsidiaries in
connection with any such Acquisition, other than consideration consisting of
common stock of the Borrower (“total non-equity consideration”), including for
this purpose any debt (contingent or otherwise) assumed or acquired directly in
connection with any such Acquisition (or series of related transactions
constituting, in the reasonable opinion of the Lender, an Acquisition) and
including any payments in connection therewith that are contingent upon future
performance or revenues and regardless of whether the entire amount of such cash
consideration is actually paid at the time of any such Acquisition, shall not,
together with the amount of total non-equity consideration in respect of all
other Acquisitions consummated during the term of this Agreement, exceed
$100,000,000 (without the prior consent of the Lender); (ii) the total
consideration (including total non-equity consideration and all consideration
consisting of common stock of the Borrower) paid or agreed to be paid by the
Borrower and its Subsidiaries in connection with any such Acquisition shall not,
together with the amount of total consideration with respect of all other
Acquisitions consummated during the term of this Agreement, exceed $300,000,000
(without the prior consent of the Lender); (iii) the Acquired Entity related to
any such Acquisition is not engaged in any material lines of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date such Acquisition is consummated; (iv) the
Borrower shall cause all Acquired Entities to comply with Section 6.12; (v) no
Default would result from the consummation of such Acquisition; (vi) in the case
of an Acquisition of Equity Interests, prior to the commencement of any such
Acquisition, or attempted Acquisition, the board of directors or other governing
body of the Person being acquired shall have approved the terms of the
Acquisition; and (vii) the Borrower has provided to the Lender such financial
and other information regarding the Person who is being so acquired, including
historical financial statements and a description of such Person, as the Lender
shall reasonably request.

 

15



--------------------------------------------------------------------------------

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any of its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 7.01.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Borrower and its Subsidiaries that are
Disposed of in the ordinary course of business; (c) Dispositions of property to
the Borrower or any Subsidiary, provided, that if the transferor of such
property is a Loan Party the transferee thereof must be a Loan Party;
(d) Dispositions of accounts receivable in connection with the collection or
compromise thereof; (e) licenses and sublicenses of IP Rights in the ordinary
course of business and substantially consistent with past practice for terms not
exceeding five years, that would not individually or in the aggregate reasonably
be expected to materially impair the conduct of the Loan Parties’ material
businesses; and (f) the sale or disposition for fair market value of Cash
Equivalents and other Investments entered into in the ordinary course of
business of the Borrower and its Subsidiaries and permitted under
Section 7.02(a).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of a Loan, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer or treasurer of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the any
Person or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, defeasance, cancellation or
termination of any such Equity Interests, or on account of any return of capital
to such Person’s stockholders, partners or members (or the equivalent Person
thereof).

 

16



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property that it intends to use for substantially the same purpose or
purposes, as the property being sold or transferred.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Solvent” has the meaning specified in the Guaranty.

“Subordinated Liabilities” means unsecured Indebtedness of the Borrower or any
of its Subsidiaries which (a) has a maturity date in respect of the entire
amount of such Indebtedness of not sooner than twelve months after the Extended
Maturity Date and (b) is subordinated to the Obligations in a manner acceptable
to the Lender in its sole discretion.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Voting Stock is at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International

 

17



--------------------------------------------------------------------------------

Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement pertaining to transactions of
the type described in this definition (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

“Synthetic Lease Obligation” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease and does not otherwise appear
on a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $5,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“WJC” means WJ Communications, Inc., a Delaware corporation.

“WJE” means Watkins-Johnson Environmental, Inc., a California corporation.

 

18



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such

 

19



--------------------------------------------------------------------------------

change in GAAP (subject to the approval of the Lender), provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Lender financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENT AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions set forth herein, the Lender
agrees to make loans (each such loan, a “Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of the Commitment; provided,
however, that after giving effect to any Borrowing, the Total Outstandings shall
not exceed the Commitment. Within the limits of the Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01. A
Loan may be a Base Rate Loan or a Eurodollar Rate Loan, as further provided
herein.

 

20



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Lender, which may be given by telephone. Each such
notice must be received by the Lender not later than 8:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to a Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Lender of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a minimum principal amount of $1,000,000. Except as
provided in Sections 2.03(c) and 2.04(a), each Borrowing of or conversion to
Base Rate Loans shall be in a minimum principal amount of $100,000. Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of the Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loan. If the Borrower requests a borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Lender shall make the proceeds of each Loan available to the Borrower either by
(i) crediting the account of the Borrower on the books of the Lender with the
amount of such proceeds or (ii) wire transfer of such proceeds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Borrower; provided, however, that if, on the date of the Loan
Notice given with respect to such Borrowing, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such unreimbursed drawings, and second, shall be made
available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Lender.

(d) The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding, the
Lender shall notify the Borrower of any change in the Lender’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

21



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, the Lender agrees
(A) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (B) to honor drawings
under the Letters of Credit; provided that the Lender shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit if as of the
date of such L/C Credit Extension, (y) the Total Outstandings would exceed the
Commitment or (z) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii) The Lender shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii) below, the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance,
unless the Lender has approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Lender has approved such expiry
date.

(iii) The Lender shall not be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing such
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Lender with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;

 

22



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the Lender applicable to letters of credit generally;

(C) except as otherwise agreed by the Lender, such Letter of Credit is in an
initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The Lender shall not amend any Letter of Credit if the Lender would not be
permitted at such time to issue such Letter of Credit in its amended form under
the terms hereof.

(v) The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance, Amendment and Extension of Letters of Credit.

(i) Each Letter of Credit shall be issued, amended or extended, as the case may
be, upon the request of the Borrower delivered to the Lender in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by the Lender not later than 8:00 a.m., at least two Business Days (or
such later date and time as the Lender may agree in a particular instance in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Lender: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
Lender may reasonably require. In the case of a request for an amendment or
extension of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Lender (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Lender may reasonably require. Additionally, the Borrower shall
furnish to the Lender such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Lender may reasonably require.

 

23



--------------------------------------------------------------------------------

(ii) Upon the Lender’s determination that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the Lender shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Lender’s usual and
customary business practices.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Lender may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Lender to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Lender, the Borrower shall not be required to make a specific request to the
Lender for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Issuer shall be deemed to have authorized an extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Lender is not obligated to
make any such extension if (A) the Lender has determined that it would not be
permitted, or it would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
from the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each case directing the Lender not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Borrower a true and complete copy
of such Letter of Credit or amendment.

(c) Drawings and Reimbursements.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Lender shall notify the Borrower
thereof. Not later than 12 p.m. Pacific Time on the date of any payment by the
Lender under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the Lender in an amount equal to the amount of such drawing. If
the Borrower fails to so reimburse the Lender (any such unreimbursed amount, an
“Unreimbursed Amount”), the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to such Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Commitment and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).

 

24



--------------------------------------------------------------------------------

(ii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the Lender an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the Lender
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction (none of which shall be deemed waived by
this subclause (ii));

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

 

25



--------------------------------------------------------------------------------

(e) Role of Lender. The Borrower agrees that, in paying any drawing under a
Letter of Credit, the Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Lender, any of its Affiliates, any of the respective
officers, directors, employees, agents or attorneys-in-fact of the Lender and
its Affiliates, nor any of the respective correspondents, participants or
assignees of the Lender shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(d); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the Lender, and the Lender may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Lender’s willful misconduct or gross negligence or the Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Lender may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Lender shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(f) Cash Collateral. Upon the request of the Lender, (i) if the Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.04 and 8.02(c) set forth
additional requirements to deliver Cash Collateral hereunder. For purposes of
this Section 2.03 and Sections 2.04 and 8.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Lender, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Lender. Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Lender a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at the Lender.

(g) Applicability of ISP. Unless otherwise expressly agreed by the Lender and
the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

 

26



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrower shall pay to the Lender a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate in respect of Eurodollar Rate Loans times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (A) computed on a quarterly basis in arrears and
(B) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Documentary and Processing Charges Payable to Lender. The Borrower shall pay
directly to the Lender the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the Lender relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Prepayments.

(a) The Borrower may, upon notice to the Lender, at any time or from time to
time voluntarily prepay any Loan in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Lender not later than 8:00
a.m. (A) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans, and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $100,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of Eurodollar Rate Loans shall be accompanied by all accrued
interest on the amount repaid, together with any additional amounts required
pursuant to Section 3.05.

(b) If for any reason the Total Outstandings at any time exceed the Commitment
then in effect, the Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.04(b) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Commitment then in
effect. All prepayments under this Section 2.04(b) shall be subject to
Section 3.05, but otherwise without premium or penalty.

 

27



--------------------------------------------------------------------------------

2.05 Termination or Reduction of Commitment. The Borrower may, upon notice to
the Lender, terminate the Commitment, or from time to time permanently reduce
the Commitment; provided that (i) any such notice shall be received by the
Lender not later than 8:00 a.m., five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate minimum amount of $1,000,000, (iii) the Borrower shall not terminate
or reduce the Commitment if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Commitment, and
(iv) if, after giving effect to any reduction of the Commitment, the Letter of
Credit Sublimit exceeds the amount of the Commitment, such Sublimit shall be
automatically reduced by the amount of such excess. All commitment fees accrued
until the effective date of any termination of the Commitment shall be paid on
the effective date of such termination.

2.06 Repayment of Loans. The Borrower shall repay to the Lender on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) While any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable on demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

28



--------------------------------------------------------------------------------

2.08 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Lender a commitment fee
calculated for each day equal to the product of (i) the Applicable Rate times
(ii) the actual daily amount by which the Commitment exceeds the Total
Outstandings. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December
commencing with the first such date to occur after the Closing Date, and the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Up-front Fee. The Borrower shall pay to the Lender an up-front fee of 0.20%
times the Commitment, payable on the Closing Date. Such fee shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

2.09 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by the Lender’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Lender of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.10 Evidence of Debt. The Credit Extensions made by the Lender shall be
evidenced by one or more accounts or records maintained by the Lender in the
ordinary course of business. The accounts or records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lender to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. Upon the request of the Lender, the
Borrower shall execute and deliver to the Lender a Note, which shall evidence
the Lender’s Loans in addition to such accounts or records. The Lender may
attach schedules to the Note and endorse thereon the date, Type (if applicable),
amount and maturity of Loans and payments with respect thereto.

 

29



--------------------------------------------------------------------------------

2.11 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender at the applicable Lending Office in Dollars and in
immediately available funds not later than 11:00 a.m. on the date specified
herein. All payments received by the Lender after 11:00 a.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by the Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.12 Extension of Maturity Date.

(a) Not earlier than 60 days prior to, nor later than 45 days prior to, the
initial Maturity Date, the Borrower may, upon notice to the Lender, on a
one-time basis, request a one-year extension of the Maturity Date then in
effect. Within 30 days of delivery of such notice, the Lender shall notify the
Borrower whether or not it consents to such extension (which consent may be
given or withheld in the Lender’s sole and absolute discretion). If the Lender
fails to respond within the above time period, it shall be deemed not to have
consented to such extension.

(b) If the Lender consents to such extension, the Maturity Date shall be
extended to the same date in the following year, effective as of the Maturity
Date then in effect (such existing Maturity Date being the “Extension Effective
Date”). As a condition precedent to such extension, the Borrower shall deliver
to the Lender a certificate of each Loan Party dated as of the Extension
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such extension and (ii) in the case of the Borrower, certifying that, before
and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Extension Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.12, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists.

 

30



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) that relate to the Loans, Letters of
Credit or Loan Documents and the Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the Lender
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) relating to
this Agreement or the Credit Extensions hereunder and paid by the Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Lender a scanned copy of a receipt issued by
such Governmental Authority evidencing such payment.

(e) Treatment of Certain Refunds. If the Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Lender, agrees to
repay the amount so paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Lender in
the event the Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

3.02 Illegality. If the Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge

 

31



--------------------------------------------------------------------------------

interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by the Lender to the Borrower, any obligation of the Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from the Lender, prepay
or, if applicable, convert all Eurodollar Rate Loans to Base Rate Loans, either
on the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
the Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Eurodollar Rate. If the Lender determines that for
any reason in connection with any request for Eurodollar Rate Loans or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loans, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the Lender of funding such Loan, the Lender will promptly so notify the
Borrower. Thereafter, the obligation of the Lender to make or make continuations
of Eurodollar Rate Loans or convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until the Lender revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject the Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to the Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by the
Lender); or

(iii) impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by the
Lender or any Letter of Credit;

 

32



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to the Lender of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount) then, upon request of the Lender, the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or any Lending Office of the Lender or the Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of the Lender or the Loans made by, or the Letters of Credit issued
by, the Lender, to a level below that which the Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of the Lender from time to time, the
Borrower shall promptly compensate the Lender for and hold the Lender harmless
from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

 

33



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower,

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan at the Eurodollar base rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

3.06 Requests for Compensation. A certificate of the Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Lender may use any reasonable
averaging and attribution methods.

3.07 Mitigation Obligations. If the Lender requests compensation under
Section 3.05, or the Borrower is required to pay any additional amount to the
Lender or any Governmental Authority for the account of Lender pursuant to
Section 3.01, or if the Lender gives a notice pursuant to Section 3.02, then
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its right and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of the Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.05, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable and (ii) in each case, would not subject Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by Lender in
connection with any such designation or assignment.

3.08 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitment and repayment of all other Obligations
hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) The Lender’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Lender and its legal counsel:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Lender and the Borrower;

 

34



--------------------------------------------------------------------------------

(ii) if requested by the Lender, a Note executed by the Borrower in favor of the
Lender;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv) such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and that the Borrower
is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v) a favorable opinion of Garvey Schubert Barer, counsel to the Borrower,
addressed to the Lender, as to the matters set forth in Exhibit E and such other
matters concerning the Loan Parties and the Loan Documents as the Lender may
reasonably request;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) (i) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (ii) stating that no such consents, licenses or approvals are so
required;

(vii) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Borrower ended on March 29, 2008, signed by a Responsible Officer
of the Borrower; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Lender reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

35



--------------------------------------------------------------------------------

(c) Unless otherwise waived by Lender, the Borrower shall have paid all fees,
charges and disbursements of counsel to the Lender to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Lender).

(d) The Closing Date shall have occurred on or before June 27, 2008. The Lender
will notify the Borrower of the satisfaction of all documentation conditions
specified in this Section 4.01.

4.02 Conditions to all Credit Extensions. The obligation of the Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and

 

36



--------------------------------------------------------------------------------

perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law. Each
Loan Party and each Subsidiary thereof is in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. Each Loan Document has been duly executed and delivered by
each Loan Party that is party thereto. Each Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 29, 2008, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to

 

37



--------------------------------------------------------------------------------

normal year-end audit adjustments; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness. Schedule 5.05 is a supplement to such interim
financial statements and sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) could reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 5.06 is a description of all
actions, suits, proceedings, claims or disputes against the Borrower or any of
its Subsidiaries involving an amount in controversy in excess of $500,000 and
existing on the Closing Date (none of such disclosed litigation could reasonably
be expected to have a Material Adverse Effect).

5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

 

38



--------------------------------------------------------------------------------

5.11 Taxes. The Borrower and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

5.13 Subsidiaries. As of the Closing Date, (i) the Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13,
(ii) except for certain outstanding Equity Interests that as of the Closing Date
had not been tendered by shareholders of WJC in conjunction with the Borrower’s
acquisition of such corporation, all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens, (iii) the Borrower has no equity investments in any
other corporation or entity other than those specifically disclosed in Part
(b) of Schedule 5.13, and (iv) WJE conducts no business activities and has no
assets.

 

39



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and the Lender or any Affiliate of
the Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. Except as set forth in Schedule 5.17
(none of which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect), the Borrower and its Subsidiaries own, or
possess the legal right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses. Schedule 5.17 sets
forth all claims and infringements alleged against the Borrower and its
Subsidiaries relating to claims challenging or

 

40



--------------------------------------------------------------------------------

questioning their legal right to use the IP Rights in the operation of their
respective businesses (collectively, “IP Claims”), except for such IP Claims
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. To the knowledge of the Responsible Officers of the
Loan Parties, the use of any IP Rights by the Borrower or any Subsidiary or the
granting of a right or a license in respect of any IP Rights from the Borrower
or any Subsidiary does not infringe on the rights of any Person.

5.18 Solvency. Each of (x) the Borrower and (y) each Guarantor that has total
assets exceeding $10,000,000 on a book value basis, is Solvent.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Lender, in form and detail
satisfactory to the Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and applicable Securities Laws and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended June 28, 2008), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
and such consolidating statements to be certified by a Responsible Officer of
the Borrower to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of the Borrower and its Subsidiaries.

 

41



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Lender, in form and detail
satisfactory to the Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 28, 2008), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

(b) promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Lender pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lender pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may

 

42



--------------------------------------------------------------------------------

be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which the
Lender has access (whether a commercial, third-party website); provided that:
(A) the Borrower shall deliver paper copies of such documents to the Lender
until a written request to cease delivering paper copies is given by the Lender
and (B) the Borrower shall notify the Lender (by telecopier or electronic mail)
of the posting of any such documents and provide to the Lender by electronic
mail electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Lender. Except for such Compliance Certificates, the Lender shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and the Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

6.03 Notices. Promptly notify the Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, as the same shall become
due and payable, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary and (b) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

43



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, copyrights, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. Except in each case where the failure to do so
could not reasonably be expected to have a Material Adverse Effect (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) use the standard of care typical in the industry in
the operation and maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar business and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Lender (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

 

44



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, capital expenditures, permitted share repurchases, acquisitions and
other lawful corporate purposes, so long as they are not in contravention of any
Law or of any Loan Document.

6.12 Additional Guarantors. Notify the Lender at the time that any Person
becomes a Domestic Subsidiary, and promptly thereafter (and in any event within
30 days), cause such Person to (a) become a Guarantor by executing and
delivering to the Lender a counterpart of the Guaranty or such other document as
the Lender shall deem appropriate for such purpose, and (b) deliver to the
Lender documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Lender.

ARTICLE VII.

NEGATIVE COVENANTS

So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments, or
governmental charges or levies, not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) Liens of carriers, warehousemen, mechanics, materialmen, repairmen, and
suppliers, and other like Liens imposed by law or arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or which are not overdue for a period of more than 30 days
or are being contested in good faith by appropriate proceedings diligently
conducted, for which adequate reserves determined in accordance with GAAP have
been established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

45



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition (which
cost shall not exceed the fair market value of the property on such date);

(j) leases or subleases of real property, granted to others, not interfering in
any material respect with the business of the Borrower or any of its
Subsidiaries;

(k) any interest or title to property of a real property lessor under (and Liens
on such property not granted by the Borrower or any Subsidiary), and Liens on
such property arising from or perfected by UCC financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions)
relating to, real property leases not prohibited by this Agreement;

(l) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions, not intended as security for
Indebtedness;

(m) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; and

(n) Liens securing obligations, other than obligations under ERISA, in an
aggregate amount not to exceed $1,000,000, provided such obligations do not
constitute Indebtedness.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents and other Investments made in accordance with the Borrower’s
investment policy (as existing as of the Closing Date);

 

46



--------------------------------------------------------------------------------

(b) Investments existing as of the Closing Date and specified on Schedule 7.02
hereto;

(c) Investments in any Person that is a Loan Party prior to giving effect to
such Investment;

(d) Investments in any Subsidiary of the Borrower, if any, that is not a Loan
Party, provided that the amount of all such Investments incurred or made in any
fiscal year by the Loan Parties shall not exceed $15,000,000 in the aggregate;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 7.03;

(g) Permitted Acquisitions; and

(h) Investments other than for purposes of consummating Acquisitions and of a
nature not contemplated in the foregoing clauses, in an amount not to exceed
$15,000,000 in the aggregate in any fiscal year for the Loan Parties.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of the Borrower outstanding on the date hereof and listed on
Schedule 7.03 and any renewals, refinancings, or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(c) unsecured intercompany indebtedness permitted under Section 7.02;

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

47



--------------------------------------------------------------------------------

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to (i) finance the purchase of real property, and renewals,
refinancings and extensions thereof, and (ii) finance the purchase of fixed
personal property assets and renewals, refinancings and extensions thereof,
provided that in the case of both subclauses (i) and (ii), (A) no such
Indebtedness when incurred shall exceed the purchase price of the asset(s)
financed and (B) the total of all such Indebtedness incurred for all such
Persons taken together shall not exceed an aggregate principal amount of
$25,000,000 at any one time outstanding;

(f) other unsecured Indebtedness (other than Guarantees); and

(g) unsecured Guarantees with respect to Indebtedness permitted under clauses
(a) through (f) of this Section 7.03, provided that after giving effect to any
and all such Guarantees the Guarantors taken as a whole would be Solvent.

7.04 Fundamental Changes. Merge, dissolve, liquidate or consolidate with or into
another Person, except that so long as no Default exists or would result
therefrom, (a) the Borrower may merge or consolidate with any of its
Subsidiaries provided that the Borrower is the continuing or surviving Person,
(b) any Subsidiary may merge or consolidate with any other Subsidiary provided
that if a Loan Party is a party to such transaction, the continuing or surviving
Person is a Loan Party, (c) the Borrower or any Subsidiary may merge with any
other Person in connection with a Permitted Acquisition, provided the Borrower
or such Subsidiary, as the case may be, is the continuing or the surviving
Person, and (d) any Subsidiary other than a Loan Party may dissolve, liquidate
or wind up its affairs on a voluntary, non-distressed basis, provided that such
dissolution, liquidation or winding up, as applicable, could not have a Material
Adverse Effect.

7.05 Dispositions. Make any Disposition, except:

(a) Permitted Transfers; and

(b) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (b) in any
fiscal year shall not exceed $25,000,000;

provided, however, that any Disposition pursuant to clauses (a) and (b) shall be
for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

48



--------------------------------------------------------------------------------

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and

(d) the Borrower may declare or pay cash dividends to its stockholders pursuant
to plans approved by the Borrower’s board of directors and disclosed to the
Lender prior to the Closing Date.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into or permit to exist any transaction
or series of transactions with any Affiliate of any such Person other than
(a) advances of working capital to any Loan Party otherwise permitted hereunder,
(b) transfers of property otherwise permitted hereunder to any Loan Party, and
(c) other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arm’s length transaction
with a Person other than an Affiliate.

7.09 Burdensome Agreements. (a) Enter into any Contractual Obligation with any
Person other than a Loan Party (other than this Agreement or any other Loan
Document) that limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) enter into any
Contractual Obligation with any Person (other than this Agreement or any other
Loan Document) that requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.

 

49



--------------------------------------------------------------------------------

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio at any time during any period of four fiscal quarters of the Borrower to
be greater than 2.00:1.00.

(b) Consolidated Liquidity Ratio. Permit the Consolidated Liquidity Ratio at any
time to be less than 1.50:1.00.

7.12 Subordinated Liabilities.

(a) Make at any time, on a voluntary or involuntary basis, any payment or
repayment on, redemption, exchange or acquisition for value of, or any sinking
fund or similar payment with respect to, the principal of, or interest on, any
of the Subordinated Liabilities, the effect of which would contravene the terms
of any subordination agreement or the provisions relating thereto; or

(b) make at any time, any amendment or modification of or supplement to the
documents evidencing or securing the Subordinated Liabilities that (i) would
affect or relate to the subordination provisions in respect thereof or
(ii) would otherwise reasonably be expected to adversely affect the rights or
interests of the Lender.

7.13 Inactive Subsidiary. Suffer or permit WJE (i) to acquire any properties or
assets or (ii) to conduct any business activities.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a) and (b),
6.03(a), 6.05, 6.10, 6.11 or 6.12 or Article VII; or

 

50



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as defined in such
Swap Contract) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed for any Loan Party or
any of the Subsidiaries without the application or consent of such Person and
the appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes generally unable (whether through lack of funding from the Borrower or
otherwise) or

 

51



--------------------------------------------------------------------------------

admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is hereafter entered against the Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 20 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower; or

(l) Material Adverse Effect. There occurs a Material Adverse Effect.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:

(a) declare the Commitment to be terminated, whereupon the Commitment shall be
terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

52



--------------------------------------------------------------------------------

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise all rights and remedies available to it under the Loan Documents or
applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the Commitment shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Lender in such
order as it elects in its sole discretion.

ARTICLE IX.

MISCELLANEOUS

9.01 Amendments; Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Lender and the Borrower or the applicable Loan Party, as the case may be,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

9.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed (postage
prepaid, using first class certified or registered mail, return receipt
requested), faxed or delivered to the address, facsimile number or (subject to
subsection (c) below) electronic mail address specified for notices to the
applicable party on Schedule 9.02; or to such other address, facsimile number or
electronic mail address as shall be designated by such party in a notice to the
other party. All notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the telephone number specified for
notices to the applicable party on Schedule 9.02, or to such other telephone
number as shall be designated by such party in a notice to the other party. All
such notices and other communications shall be deemed to be given or made upon
the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, five Business Days after
deposit in the mails; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Lender pursuant to Article II shall not be effective until actually received by
the Lender. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

 

53



--------------------------------------------------------------------------------

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties and the
Lender. The Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender, its Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact from all losses, costs, expenses and liabilities
resulting from the good faith reliance by such Person on each notice purportedly
given by or on behalf of the Borrower in accordance herewith. All telephonic
notices to and other telephonic communications with the Lender may be recorded
by the Lender, and the Borrower hereby consents to such recording.

9.03 No Waiver; Cumulative Remedies. No failure by the Lender to exercise, and
no delay by any Person in exercising, any right, remedy, power or privilege
hereunder or under any Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder or any Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

9.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Lender and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Lender), in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the Lender
(including the fees, charges and disbursements of any counsel for the Lender),
in connection with the enforcement or protection of its rights (A) in

 

54



--------------------------------------------------------------------------------

connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Lender and
each Related Party of Lender (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Lender and its Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

55



--------------------------------------------------------------------------------

(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the termination of
the Commitment and the repayment, satisfaction or discharge of all the other
Obligations.

9.05 [Reserved]

9.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.

9.07 Successors and Assigns.

(a) The provisions of this Agreement and the other Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective successors and assigns permitted hereby and thereby, except
that the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Lender and the
Lender may not assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (c) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (c) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) The Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Commitment, the Loans and L/C Obligations at the time owing to
it) pursuant to documentation acceptable to the Lender and the assignee, it
being understood and agreed that with respect to any Letters of Credit
outstanding at the time of any such assignment, the Lender may sell to the
assignee a ratable participation in such Letters of Credit. From and after the
effective date specified in such documentation, such Eligible Assignee shall be
a party to this Agreement and, to the extent of the interest assigned by the
Lender, have the rights and obligations of the Lender under this Agreement, and
the Lender shall, to the extent of the interest so assigned, be released from
its obligations under this Agreement (and, in the case of an assignment of all
of the Lender’s rights and obligations under this Agreement, shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 9.04 with respect to facts

 

56



--------------------------------------------------------------------------------

and circumstances occurring prior to the effective date of such assignment, and
shall continue to have all of the rights provided hereunder to the Lender in its
capacity as issuer of any Letters of Credit outstanding at the time of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver new or replacement Notes to the Lender and the assignee, and shall
execute and deliver any other documents reasonably necessary or appropriate to
give effect to such assignment and to provide for the administration of this
Agreement after giving effect thereto.

(c) The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
outstanding Letters of Credit and/or the Loans and/or the reimbursement
obligations in respect of Letters of Credit); provided that (i) the Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Lender shall
remain solely responsible to the Borrower for the performance of such
obligations and (iii) the Borrower shall continue to deal solely and directly
with the Lender in connection with the Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which the Lender sells
such a participation shall provide that the Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that the Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification that would (A) postpone any
date upon which any payment of money is scheduled to be made to such
Participant, or (B) reduce the principal, interest, fees or other amounts
payable to such Participant. Subject to subsection (d) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.09 as though it were the Lender.

(d) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
provide to the Lender such tax forms prescribed by the IRS as are necessary or
desirable to establish an exemption from, or reduction of, U.S. withholding tax.

(e) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under the Note, if
any) to secure obligations of the Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.

 

57



--------------------------------------------------------------------------------

(f) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) an Affiliate of the Lender; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Borrower
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) the Lender
or (b) an Affiliate of the Lender.

9.08 Treatment of Certain Information; Confidentiality. The Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Lender or any
of its Affiliates on a nonconfidential basis from a source other than the Loan
Parties provided that in the case of any request, subpoena or proposed release
or disclosure of Information described in clause (c) above, the party believing
it is obligated to release or disclose shall, subject to compliance with the
applicable law, regulations, subpoena or other legal process or demand of any
Governmental Authority, use commercially reasonable efforts to notify the
Borrower sufficiently in advance of such release or disclosure so as to allow
such Loan Party a reasonable opportunity to prevent or condition such release or
disclosure. Notwithstanding the foregoing, to the extent the Borrower may elect
or be required to deliver to the Lender Information (“Restricted Information”)
the delivery of which to the Lender is restricted by a confidentiality or
non-disclosure agreement between the Borrower and a third party other than an
Affiliate of the Borrower (“Third-Party NDA”), the Borrower may condition the
delivery of such Restricted Information to the Lender upon the execution by the
Lender of such form of non-disclosure agreement as may be required by such
Third-Party NDA. To the extent any Third-Party NDA prohibits the delivery of
Restricted Information to the Lender, the Borrower will inform the Lender of
such fact and upon the reasonable request of the Lender, exercise commercially
reasonable efforts to obtain the requisite consent to deliver such Restricted
Information to the Lender.

 

58



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary, provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

The Lender acknowledges that (i) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

This Section 9.08 shall supersede and replace any and all confidentiality or
non-disclosure agreements between the Borrower and the Lender existing as of the
Closing Date.

9.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to the
Lender, irrespective of whether or not the Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of the Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of the Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Lender or its respective
Affiliates may have. The Lender agrees to notify the Borrower promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

9.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted

 

59



--------------------------------------------------------------------------------

by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

9.11 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, including the commitment letter
agreement, dated June 6, 2008, between Borrower and Lender. Except as provided
in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

9.12 Representations and Warranties. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith, in each case in the
manner and at the times prescribed herein and therein, shall survive the
execution and delivery hereof and thereof and the making of such representation
or warranty. Such representations and warranties have been or will be relied
upon by the Lender, regardless of any investigation made by the Lender or on its
behalf and notwithstanding that the Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
The Borrower represents to the Lender, and the Lender acknowledges, that
representations and warranties made by the Borrower hereunder in relation to WJC
at any time from the Closing Date through the date of delivery of the financial
statements of the Borrower and its Subsidiaries pursuant to Section 6.01(a) in
respect of the fiscal year ending December 31, 2008 are made in good faith based
upon information available to the Borrower at such time and upon representations
and warranties made by WJC or its Affiliates in connection with the Acquisition
of WJC by the Borrower on or about May 23, 2008. Accordingly, while nothing
contained in this Section shall be deemed to modify the terms of such
representations and warranties as set forth elsewhere herein or the Lender’s
right to declare or enforce an Event of Default on account thereof, the Lender
hereby waives any claim for damages resulting from breach of such
representations and warranties to the extent concerning WJC, absent fraud or
willful misconduct on the part of the Borrower.

9.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

60



--------------------------------------------------------------------------------

9.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

61



--------------------------------------------------------------------------------

9.15 Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.16 USA PATRIOT Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Act.

9.17 Time of the Essence. Time is of the essence of the Loan Documents.

[Remainder of page intentionally left blank]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TRIQUINT SEMICONDUCTOR, INC. By:   /s/ Susan Liles Name:   Susan Liles Title:  
Treasurer By:   /s/ Steve Buhaly Name:   Steve Buhaly Title:   Chief Financial
Officer

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Christina Felsing Name:   Christina Felsing
Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1.01(e)

EXISTING LETTERS OF CREDIT

Letter of Credit – Hillsboro, OR. On May 20, 2008, The Borrower renewed their
Standby Letter of Credit No. 3088441 with Bank of America. The renewed amount of
the LOC is $138,369 and will expire on June 1, 2009.

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.01(g)

INITIAL GUARANTORS

TriQuint, Inc., a Florida corporation

TriQuint TFR, Inc., an Oregon corporation

TriQuint Asia, Inc., a Delaware corporation

TriQuint Colorado, Inc., a Colorado corporation

TriQuint Texas General Holding Company, a Delaware corporation

TriQuint Texas Limited Holding Company, a Delaware corporation

TriQuint Semiconductor Texas, LP, a Texas limited partnership

TriQuint Sales and Design, Inc., a Delaware corporation

TriQuint Technology Holding Co., a Delaware corporation

TriQuint International Holding Co., a Delaware corporation

TriQuint Europe Holding Company, a Delaware corporation

WJ Communications, Inc., a Delaware corporation

WJ Newco, LLC, a Delaware limited liability company

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

Customer Liability – Skyworks. The Subsidiary, WJ Communications, Inc.,
cancelled a purchase order for a quantity of 1 million diodes, part number
DMJ3947-997, at a price of $0.72 each and Skyworks has asserted that the
purchase order was not cancelable. The material is in excess of the Subsidiary’s
foreseeable requirements and it has refused delivery of the material.

Software Contracts. The Subsidiary, WJ Communications, entered into an
agreement, Cadence Installment Payment Agreement effective date of June 29, 2007
in the amount of $635,220 and the related Maintenance Service Fee Schedule of
$162,000 for the period through June 28, 2010. $754,150 remains owing pursuant
to these schedules.

Collectibility of AmpTech Receivables. The Subsidiary, WJ Communications, Inc.,
on a net basis, has a receivable of $77,567 from AmpTech. The Subsidiary expects
to net this against future wafer deliveries from AmpTech.

Tax Liability. During the three months ended March 31, 2008 and 2007, the
Borrower recorded income tax expense from continuing operations of $458,000 and
$412,000, respectively. The income tax expense for both periods was primarily
associated with taxes from the Borrower and its Domestic Subsidiaries. The
Borrower’s income tax liability recorded on its condensed consolidated balance
sheets relates primarily to management’s estimate of the income tax expense in
the jurisdictions in which the Borrower and its Affiliates have operations.

In January 2008, the Borrower made a $63.0 million dividend distribution from
its Costa Rica subsidiary. Of the $63.0 million dividend, the majority was from
previously taxed income and the remainder is taxable in 2008, on which a
deferred tax liability was established in the prior year. No provision has been
made for the U.S, state or additional foreign income taxes related to
approximately $96.5 million of undistributed earnings of foreign subsidiaries
which have been, or are, intended to be permanently reinvested.

Subsidiary Tax Liability – San Jose, CA. On January 1, 2007, the Subsidiary, WJ
Communications, Inc., adopted the Financial Accounting Standards Board
Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”).
As a result of the implementation of FIN 48, the Subsidiary recognized a
cumulative adjustment to the liability for unrecognized income tax benefits in
the amount of $825,000, which was accounted for as a reduction to the January 1,
2007 net deferred tax asset and valuation allowance balances. At the adoption
date of January 1, 2007, the Subsidiary had $1.2 million of unrecognized tax
benefits. At March 30, 2008, the Subsidiary had $1.5 million of unrecognized tax
benefits, which was not significantly different than the unrecognized tax
benefits at December 31, 2007.

Subsidiary Lease Agreement – San Jose, CA. Our Subsidiary, WJ Communications,
Inc., leases facilities, including executive offices in San Jose, California,
under lease agreements that expire at various dates through 2011. Total future
lease obligations as of December 31, 2007, were $14.9 million, of which $9.1
million was recorded as a liability for certain facilities that were included in
our restructuring accrual (current and long-term).

 

1



--------------------------------------------------------------------------------

The following table summarizes the Borrower’s contractual commitments that will
affect our future liquidity as of December 31, 2007:

 

           Payments Due By Period

(in millions)

   Total    Less than
1 Year    1-3 Years    4-5 Years    More
than 5 Years

Operating Leases(1)

   $ 2.3    $ 1.3    $ 0.8    $ 0.2    $ 0.0

Deferred Compensation(2)

     1.4      —        —        —        1.4

Other Obligations(3)

     2.6      —        —        —        2.6                                   

Total

   $ 6.3    $ 1.3    $ 0.8    $ 0.2    $ 4.0                                   

 

(1) The amounts presented represent leases of certain equipment, office and
manufacturing space under operating leases. The amounts presented in this line
item represent commitments for minimum lease payments under non-cancelable
operating leases.

 

(2) The amount presented represents the liability for our Non-Qualified Deferred
Compensation Plan (the “Plan”) established in October 2004. The Plan provides
employees who are eligible to participate and the members of the Board of
Directors with the opportunity to defer a specified percentage of their cash
compensation. The deferred earnings are invested at the discretion of each
participating employee or director and the deferred compensation we are also
obligated to deliver is adjusted for increases or decreases in the deferred
amount due to such investment. We include the asset deferred by the participants
($1.4 million) in the “Other noncurrent assets, net” line item of our
consolidated balance sheet and our obligation to deliver the deferred
compensation in the “Other long-term liabilities” line item on our consolidated
balance sheet.

 

(3) The balance represents the pension liability of our German subsidiary, net
of the unrealized gain loss on our liability ($2.6 million). The pension
liability becomes payable when the covered employees reach the age of 60 or 65.
The liability was acquired through our purchase of the GaAs business of Infineon
in 2002. We elected to secure the liability through a reinsurance program
supported by us. We have included the reinsurance receivables ($2.9 million) in
the “Other noncurrent assets, net” line item on our consolidated balance sheet
and our obligation to deliver the pension obligation in the “Other long-term
liabilities” line item on our consolidated balance sheet.

As of December 31, 2007, we had approximately $10.2 million in net unrecognized
tax liabilities, which are included as “Long term income tax liability” in our
Consolidated Balance Sheet. While we have considered the impact of this
obligation, we generally do not anticipate that settlement of the liabilities
will require payment of cash within the next twelve months. Further, we are not
able to reasonably estimate the timing of any cash payments required to settle
these liabilities, and do not believe that the ultimate settlement of these
obligations will materially affect our liquidity.

The following table summarizes the Subsidiary, WJ Communications, Inc.,
contractual obligations at December 31, 2007 (in thousands):

 

     Payments due by Period

Contractual obligations

   Total    1 year    1-3 years    3-5 years    5 years

Operating lease obligations

   $ 14,909    $ 4,468    $ 9,397    $ 1,044    $ —  

Purchase obligations

     3,662      3,192      470      —        —  

Wafer purchase obligations

     250      250      —        —        —  

Total

   $ 18,821    $ 7,910    $ 9,867    $ 1,044    $ —  

 

2



--------------------------------------------------------------------------------

The Subsidiary, WJ Communications, Inc, is required to make cash payments for a
restructuring accrual of $7.9 million relating to the future operating lease
payments on certain facilities that were included in our restructuring plans
(Please refer to the Form 10-K for WJ Communications, Inc., Note 12 to the
consolidated financial statements for additional detail.) The Subsidiary will
make these payments through 2011. We included these amounts in the operating
lease total in the table above. Excluding payments under the operating lease
component included in the restructuring accrual, the other components of Other
Long-Term Liabilities do not contractually require the Subsidiary to make cash
payments and primarily consist of estimated operating costs on restructured
facilities, deferred rent and estimated environmental costs.

Subsidiary AmpTech Agreement – San Jose, CA. On May 23, 2007, the Subsidiary, WJ
Communications, Inc. (“WJ”), entered into a one year wafer manufacturing and
supply agreement with AmpTech which provides for AmpTech to manufacture and
supply wafers to WJ utilizing WJ’s wafer production processes and for WJ to
purchase such wafers. During the initial term of the agreement, WJ is required
to provide AmpTech with orders for a minimum quantity of wafers periodically,
beginning after AmpTech is able to consistently deliver wafers. AmpTech is
expected to start delivering wafers in early April of 2008 and thereafter we
estimate our obligation to purchase wafers during the agreement term to be
approximately $250,000.

Subsidiary Letter of Credit – San Jose, CA., The Subsidiary, WJ Communications,
Inc. has the following outstanding Standby Letters of Credit (LOC) with Comerica
Bank.

 

LC Number

  

Beneficiary

   Amount

629404-41

   Cal Dept of Industrial Relations    $ 461,662

564435-41

   River Oaks Cal Prop    $ 1,071,000

564471-41

   River Oaks Cal Prop    $ 2,079,000

593018-41

   EiC Corporation    $ 200,000              Total    $ 3,811,662

Letter of Credit – Hillsboro, OR. On May 20, 2008, The Borrower renewed their
Standby Letter of Credit No. 3088441 with Bank of America. The renewed amount of
the LOC is $138,369 and will expire on June 1, 2009.

 

3



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

Derivative Suit. On February 28, 2007, a purported derivative action (case no.
C-07-0299) was filed in the United States District Court for the District of
Oregon, allegedly on behalf of Borrower, against certain of Borrower’s officers
and directors. On March 16, 2007, a substantially similar action (case no.
C-07-0398) was filed. The plaintiffs allege that the defendants violated
Section 14 of the Securities Exchange Act, as amended, breached their fiduciary
duty, abused control, engaged in constructive fraud, corporate waste, insider
selling, and gross mismanagement, and were unjustly enriched by improperly
backdating stock options. The plaintiffs also allege that Borrower failed to
properly account for stock options and that the defendants’ conduct caused
artificial inflation in Borrower’s stock price. The plaintiffs seek unspecified
damages and disgorgement of profits from the alleged conduct, corporate
governance reform, establishment of a constructive trust over defendants’ stock
options and proceeds derived therefrom, punitive damages, and reasonable
attorney’s, accountant’s, and expert’s fees. On April 25, 2007, the Court
consolidated the two cases. Plaintiffs filed a consolidated complaint on or
about May 25, 2007. On July 23, 2007, the Borrower filed separate motions for
the dismissal of all claims in each case with the District Court for the
District of Oregon. On September 28, 2007, the Plaintiffs filed a consolidated
opposition to the Borrower’s motions for the dismissal of all claims in each
case. On October 26, 2007, the Borrower filed separate reply briefs in support
of its motions for the dismissal of all claims in each case. On March 13, 2008,
the Court granted the Borrower’s motions for dismissal, but indicated that
Plaintiffs could amend their complaint to address the grounds on which the Court
based the dismissal. On March 28, 2008, the Plaintiffs filed an amended
complaint pursuant to the Court’s ruling on the motions for dismissal.

EiC Matter. The Subsidiary, WJ Communications, Inc., completed an acquisition in
June 2004 of the wireless infrastructure business and associated assets from EiC
which could have required the Subsidiary to pay further consideration of up to
$14 million if specific revenue and gross margin targets were achieved by
March 31, 2005 and 2006. The Subsidiary has determined that the revenue and
gross margin targets were not met for both of the periods and this was
communicated to EiC. In June 2006, EiC subsequently notified the Subsidiary that
it disagrees with the Subsidiary’s conclusions. EiC has not pursued this matter
further and there have been no legal claims to date on this matter.

Recent notices:

 

  a) California Workers Compensation Appeals Board case no. 2006LB00383895.
Current status – The Subsidiary, WJ Communications, Inc. (“WJ”) received notice
of a hearing April I, 2008. WJ has retained counsel to represent it. Probable
liability is not determinable at this time. WJ is developing its defense
strategy.

 

  b) WJ received an information request on September 12, 2007 from the law
office of Patrick L. Hinrichsen requesting information on a former employee who
was injured on July 19, 2005. The former employee was terminated from WJ on
August 10, 2001. WJ has not responded and there has been no other communication
on this matter.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.09

ENVIRONMENTAL MATTERS

Subsidiary Environmental Matters – California. The Subsidiary, WJ
Communications, Inc. (“WJ”), has been deemed liable for contamination at its
former facility located at 3333 Hillview Avenue, Palo Alto, California
(“Hillview Facility”) pursuant to an Imminent or Substantial Endangerment Order
and Remedial Action Order, issued to WJ and Stanford University by the State of
California Health and Welfare Agency, Department of Health Services, Toxic
Substance Control Program on May 12, 1990, Order HAS¬89/90-12, as amended by
Amendment to Order HSA 89/90-012. WJ has also been deemed liable for a specified
share of remediation and related costs of the Hillview-Porter Regional Superfund
Site pursuant to a Remedial Action Order of the State of California Health and
Welfare Agency, Department of Health Services, Toxic Substances Control Division
HAS-89/90-16 issued to 16 named Defendants, including WJ, on December 9, 1990 as
amended on July 7, 1990 (“Hillview Regional Order”). In response to the Hillview
Regional Order, the 16 named Defendants (including WJ) entered into agreements
to provide for the implementation of the Hillview Regional Order obligations,
including a Memorandum of Agreement for Final Cost Sharing and Implementation of
the Remedial Action Plan, effective as of October 1, 1993, and for the
performance of Remedial Action Plan work and a Memorandum of Final Allocation,
effective as of April 15, 1994.

In July 1999, the Subsidiary, WJ, entered into a long-term Remediation Agreement
with an environmental consulting firm, SECOR International Incorporated
(“SECOR”) for the Hillview Facility. Pursuant to this Remediation Agreement, WJ
paid approximately $2.4 million in exchange for which SECOR agreed to perform
the work necessary to satisfy WJ’s obligations under the applicable governmental
agency orders. WJ’s payment included the premium for a 30-year environmental
Clean-up Cost Cap insurance policy to provide coverage for remediation cost
overruns up to $10 million dollars from AIG, as well as a ten-year claims-made
$10 million dollar Pollution Legal Liability Select insurance policy for
coverage at the former Hillview Facility.

The Subsidiary, WJ, has been deemed liable for contamination at its former
facility located at 440 Kings Village, Scotts Valley, California (“Scotts Valley
Facility”) and entered into a Consent Decree with the U.S. Environmental
Protection Agency in July 1991. In July 1999, WJ entered into a Guaranteed Fixed
Price Remediation Agreement between ARCADIS Geraghty & Miller (“ARCADIS”), and
Silicon Valley Group, pursuant to which WJ paid approximately $3 million dollars
in exchange for which ARCADIS agreed to perform the work necessary to satisfy
WJ’s obligations under the Consent Decree. The Guaranteed Fixed Price
Remediation Agreement also contains a remediation cost overrun guarantee from
ARCADIS up to a total project cost of $15 million dollars, and included the
procurement of a ten year, claims-made insurance policy to provide coverage for
remediation cost overruns of up to $10 million, as well as a ten year
claims-made Pollution and Remediation Legal Liability Policy for coverage in the
amount of $10 million dollars. The policies were initially issued by ECS and
Reliance Insurance to WJ, but were subsequently reissued by ECS and Indian
Harbor Insurance to WJ.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

Part (a). Subsidiaries.

The following are fully-owned subsidiaries of the Borrower:

TriQuint Sales and Design, Inc., a Delaware corporation

TriQuint Technology Holding Company., a Delaware corporation

TriQuint International Holding Co., a Delaware corporation

TriQuint Europe Holding Company, a Delaware corporation

TriQuint Colorado, Inc., a Colorado corporation

TriQuint, Inc., a Florida corporation

TriQuint Asia, Inc., a Delaware corporation

TriQuint Texas General Holding Company, a Delaware corporation (“TriQuint Texas
General”)

TriQuint Texas Limited Holding Company, a Delaware corporation (“TriQuint Texas
Limited”)

WJ Communications, Inc., a Delaware corporation (“WJC”)

The following is a wholly-owned subsidiary of TriQuint, Inc.:

TriQuint TFR, Inc., an Oregon corporation

Sawtek Sweden AB, a Swedish corporation

The following are 1.6% / 98.4% owned subsidiaries of TQS and TriQuint, Inc.,
respectively:

TriQuint S.R.L., a Costa Rican corporation

TriQuint Semiconductor GmbH, a German corporation

The following are wholly-owned subsidiaries of TriQuint Asia, Inc.:

TriQuint Semiconductor Japan TYK, a Japanese corporation

TriQuint (Shanghai) Trading Co., Ltd., a Chinese corporation

 

1



--------------------------------------------------------------------------------

The following is 1% / 99% owned subsidiary by TriQuint Texas General and
TriQuint Texas Limited, respectively:

TriQuint Semiconductor Texas LP, a Texas limited partnership

The following is a wholly-owned subsidiary of WJC:

WJ Newco LLC, a Delaware limited liability company

WJ Communications (Shanghai) Ltd., a Chinese corporation

Watkins-Johnson Environmental, Inc., a California corporation

Part (b). Other Equity Investments.

In previous years, Borrower made a number of investments in small, privately
held technology companies in which it held less than 20% of the capital stock or
held notes receivable. To date, all of these, with the exception of CyOptics,
have been written down to $0.

As a result of the sale of Borrower’s former optoelectronics operations, we
received as partial consideration $4.5 million of preferred stock in CyOptics,
Inc. (“CyOptics”) and an unsecured promissory note from CyOptics for $5.6
million, that was discounted $2.3 million to reflect the current market rate for
similar debt of comparable companies. Borrower accounts for all of these
investments at cost unless their value has been determined to be other than
temporarily impaired, in which case it writes the investment down to its
impaired value. Borrower reviews these investments periodically for impairment
and makes appropriate reductions in carrying value when an other-than-temporary
decline is evident; however, for non-marketable equity securities, the
impairment analysis requires significant judgment. During Borrower’s review, it
evaluates the financial condition of the issuer, market conditions, and other
factors providing an indication of the fair value of the investments. Adverse
changes in market conditions or operating results of the issuer that differ from
expectation, could result in additional other-than-temporary losses in future
periods. On October 9, 2007, Borrower participated in an additional bridge
financing where it purchased $0.5 million of a subordinated convertible
promissory note from CyOptics. The promissory note is an interest-bearing note
at the rate of 6% per annum. Unpaid principal with unpaid and accrued interest
is due and payable at the earlier of (i) October 9, 2008, or (ii) event of
default (as defined in the promissory note) or (iii) at conversion of a
qualified equity event (as defined in the promissory note).

At March 31, 2008 and December 31, 2007, Borrower’s investments in privately
held companies consisted of its CyOptics preferred stock and unsecured
promissory note with carrying values of $6.8 million and $7.2 million,
respectively.

 

2



--------------------------------------------------------------------------------

SCHEDULE 5.17

INTELLECTUAL PROPERTY MATTERS

Subsidiary Motorola Matter – San Jose, CA. The Subsidiary, WJ Communications,
Inc., was notified by letter dated October 3, 2007, from Motorola that Motorola
has been named in two patent disputes brought by Tessera, Inc., captioned
Tessera, Inc. v. Motorola. Inc. et al. (Civil Action No. 2:07-cv-143 (E.D.
Tex.), based on Motorola’s use of semiconductor chip assemblies. The patents at
issue are United States Patents Nos. 5,852,326 and 6,433,419. Tessera has
indicated to Motorola through discovery discussions that the semiconductor chip
assemblies that the Subsidiary supplies to Motorola may be infringing and that
it intends to pursue infringement allegations against Motorola for use of such
assemblies in its products though the currently pending proceedings, including
seeking a remedy in an ITC investigation to bar importation of the Motorola
products that use such assemblies and damages. On October 3, 2007, Motorola
requested Subsidiary indemnify Motorola for these proceedings and requested that
the Subsidiary initiate efforts to avoid disruption of Motorola’s supply chain,
including intervening in the proceedings to defend directly against Tessera’s
allegations that the Subsidiary’s semiconductor chip assemblies infringe or
obtaining a license to the asserted patents. The Subsidiary has not yet
responded to Motorola.

Subsidiary Intermec Matter – San Jose, CA. The Subsidiary, WJ Communications,
Inc., has been operating under an informal understanding that Intermec does not
require sub-system/component providers such as the Subsidiary to license
Intermec’s RFID related patents in connection with the sale of components to
Intermec. In September 2006, the Subsidiary notified customers that they can
purchase the Subsidiary’s modules and chips without having to license Intermec
patents at the module level and recommended that they evaluate their RFID
solutions at the system level with respect to any applicable patents and obtain
any necessary licenses if appropriate. A copy of such notification has been
provided to Purchaser. The informal understanding with Intermec could change at
any time with the result that Subsidiary may be required to license or challenge
the RFID related patents.

Subsidiary XCI Matter – San Jose, CA. The Subsidiary, WJ Communications, Inc.,
received a letter in 2004 (the “2004 Letter”) from XCI Incorporated in which XCI
claimed that the Subsidiary was using certain patents held by XCI. The
Subsidiary responded by letters dated December 14, 2005 and March 14, 2005,
stating that it was not using the referenced patents. The Subsidiary received
another letter dated May 15, 2006 from XCI, indicating that they had been
awarded an additional patent based on the original patents in the 2004 Letter.
XCI requested a response within 10 working days, advising that if they did not
receive a response, the issue would be turned over to their contingent law firm
for legal action. The Subsidiary did not respond and it is not aware of any
subsequent activity.

 

1



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

 

TriQuint Semiconductor Inc. (Delaware)

File Type:

   Original

File Number:

   22024176

File Date:

   08/01/2002

Current Second Party of Record:

   DeLage Landen Financial Services, Inc.

Collateral Summary:

   All Haworth Furniture and Fixtures

File Type:

   Original

File Number:

   30849821

File Date:

   04/02/2003

Current Second Party of Record:

   IOS Capital, LLC

Collateral Summary:

   Equipment Lease

File Type:

   Original

File Number:

   41881947

File Date:

   07/06/2004

Current Second Party of Record:

   Credence Capital Corporation

Collateral Summary:

   ASL-3000RF Mixed Signal Test System; equipment

File Type:

   Original

File Number:

   42955054

File Date:

   10/20/2004

Current Second Party of Record:

   Dell Financial Services, L.P.

Collateral Summary:

   Computer Equipment

File Type:

   Original

File Number:

   60319137

File Date:

   01/26/2006

Current Second Party of Record:

   Sumitomo Electric Semiconductor Materials, Inc.

Collateral Summary:

   All Gallium Arsenide wafer products and related supplies

File Type:

   Original

File Number:

   80797488

File Date:

   03/05/2008

Current Second Party of Record:

   Dell Financial Services, L.P.

Collateral Summary:

   Computer Equipment

 

1



--------------------------------------------------------------------------------

TriQuint Semiconductor Inc. (Oregon)

File Type:

   Original

File Number:

   6470255

File Date:

   02/09/2004

Current Secured Party of Record:

   IOS Capital

Collateral Summary:

   Equipment Lease

File Type:

   Original

File Number:

   7060366

File Date:

   10/05/2005

Current Secured Party of Record:

   IOS Capital

Collateral Summary:

   Equipment Lease

File Type:

   Original

File Number:

   7060572

File Date:

   10/05/2005

Current Secured Party of Record:

   IOS Capital

Collateral Summary:

   Equipment Lease

File Type:

   Original

File Number:

   7159733

File Date:

   01/26/2006

Current Second Party of Record:

   Sumitomo Electric Semiconductor Materials, Inc.

Collateral Summary:

   All Gallium Arsenide wafer products and related supplies

WJ Communications, Inc. (Delaware)

    

File Type:

   Original

File Number:

   32679010

File Date:

   10/14/2003

Current Secured Party of Record:

   Comerica Bank-California

Collateral Summary:

   All Property

Secured Indebtedness:

   Letters of credit described in Schedule 7.03

File Type:

   Continuation

File Number:

   81422292

File Date:

   04/23/2008

Original File Number:

   32679010

 

2



--------------------------------------------------------------------------------

File Type:

   Original

File Number:

   32710831

File Date:

   10/16/2003

Current Secured Party of Record:

   Comerica Bank

Collateral summary:

   All Property

Secured Indebtedness:

   Letters of credit described in Schedule 7.03 File Type:   

Continuation

File Number:

   81422300

File Date:

   04/23/2008

Original File Number:

   32710831 File Type:   

Amendment

File Number:

   8159935

File Date:

   05/07/2008

Original File Number:

   32710831 File Type:   

Original

File Number:

   80900801

File Date:

   03/13/2008

Current Secured Party of Record:

   Electro Rent Corporation

Collateral Summary:

   Specified Equipment

 

3



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INVESTMENTS

 

TriQuint Semiconductor, Inc.

     

Cusip

  

Description

   Maturity    Mkt Value 38141W273    GOLDMAN SACHS FIN SQ GOVT-FS    Overnight
   316175108    FIDELITY GOVERNMENT PORT-I    Overnight      

Total

      $ 11,388,249.92 USD

 

TriQuint SRL

        

Cusip

  

Description

  

Rating

   Maturity    Mkt Value G8114D159    AIM Short-Term Inv-USD    AAA/Aaa   
Overnight    3128X7RH9    Freddie Mac    AAA/Aaa    5/19/2010    31331YH86   
Fed Farm Credit Bank    AAA/Aaa    4/28/2010    3133XQXX5    Federal Home Loan
Bank    AAA/P-1    5/6/2009    3136F9HY2    Fannie Mae    AAA/Aaa    4/21/2010
   912828JA9    US Treasury Bill    AAA/Aaa    5/31/2010    G8114D159   
SHORT-TERM INV-USD LIQ PT-IN    Overnight    3133XQUX8    Fed Home Loan Bank   
AAA/Aaa    10/29/2010    3136F9HT3    Fannie Mae    AAA/Aaa    04/28/2011   
3128X7PE8    Freddie Mac    AAA/Aaa    05/12/2010    3128X65E2    Freddie Mac   
AAA/Aaa    03/03/2011      

Total

         $ 81,695,183.84 USD

 

1



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INDEBTEDNESS

Subsidiary Letter of Credit – San Jose, CA., The Subsidiary, WJ Communications,
Inc. has the following outstanding Standby Letters of Credit (LOC) with Comerica
Bank all of which will expire on June 30, 2008.

 

LC Number

  

Beneficiary

   Amount

629404-41

   Cal Dept of Industrial Relations    $ 461,662

564435-41

   River Oaks Cal Prop    $ 1,071,000

564471-41

   River Oaks Cal Prop    $ 2,079,000

593018-41

   EiC Corporation    $ 200,000              Total    $ 3,811,662

 

1



--------------------------------------------------------------------------------

SCHEDULE 9.02

NOTICE ADDRESSES AND LENDING OFFICE

TRIQUINT SEMICONDUCTOR, INC.:

TriQuint Semiconductor, Inc.

2300 NE Brookwood Parkway

Hillsboro, OR 97124

Attention: Treasurer

Telephone: (503) 615-9196

Facsimile: (503) 615-8904

Electronic Mail: susan.liles@tqs.com

Website Address: www.triquint.com

LENDER

Lending Office for Loans, payments with

respect thereto and payments of fees other than

Letter of Credit fees:

BANK OF AMERICA, N.A.

Credit Services West

Mail Code: CA4-702-02-25

Building B, 2001 Clayton Road, 2nd Floor

Concord, CA 94520-2405

Attn: Adam Stoner, Credit Services Representative

Telephone: (925) 675-8825

Facsimile: 1-888-206-6220

Electronic Mail: adam.j.stoner@bankofamerica.com

ABA #026-009-593

Account Name: Corporate Credit Services

Account No.: 37508-36479

Attention: Credit Services West–GCIB (A. Stoner)

Ref: Triquint Semiconductor, Inc.

Lending Office for Letters of Credit and

payments with respect thereto, including

Letter of Credit fees:

BANK OF AMERICA, N.A.

Trade Operations-Los Angeles #22621

1000 W. Temple Street, 7th Floor

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

 

1



--------------------------------------------------------------------------------

with copy to:

Attn: Adam Stoner, Credit Services

Telephone: (925) 675-8825

Facsimile: 1-888-206-6220

Electronic Mail: adam.j.stoner@bankofamerica.com

Notices (other than Requests for Credit Extensions):

BANK OF AMERICA, N.A.

Technology Banking Group

Mail Code: CA5-704-06-37

315 Montgomery Street, 6th Floor

San Francisco, CA 94104-1866

Attn: Christina Felsing, Vice President

Telephone: (415) 953-6909

Facsimile: (415) 622-4057

Electronic Mail: christina.m.felsing@bankofamerica.com

 

2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,

 

To: Bank of America, N.A.

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June __, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), between TriQuint Semiconductor, Inc., a Delaware
corporation, and Bank of America, N.A..

 

  The undersigned hereby requests (select one):

 

  ¨ A Loan                ¨     A Conversion or Continuation of a Loan

 

  1. On                  (a Business Day).

 

  2. In the amount of $                                .

 

  3. Comprised of                                                              .

                [Type of Loan requested]

 

  4. For a Eurodollar Rate Loan: with an Interest Period of              months.

[The borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.]

 

TRIQUINT SEMICONDUCTOR, INC. By:     Name:     Title:    

 

By:     Name:     Title:    

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

$ 50,000,000    June 27, 2008

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the order of Bank of America, N.A. or registered assigns(the “Lender”), on the
Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of Fifty Million Dollars ($50,000,000), or such lesser
principal amount of Loans (as defined in such Credit Agreement) due and payable
by the Borrower to the Lender on the Maturity Date under that certain Credit
Agreement, dated as of June 27, 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
between the Borrower and the Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Agreement. All
payments of principal and interest shall be made to the Lender in Dollars in
immediately available funds at the Lender’s Lending Office. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.

This Note is the Note referred to in the Agreement, is entitled to the benefits
thereof and is subject to optional prepayment in whole or in part as provided
therein. This Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of the Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

TRIQUINT SEMICONDUCTOR, INC. By:   /s/ Susan Liles Name:   Susan Liles Title:  
Treasurer By:   /s/ Steve Buhaly Name:   Steve Buhaly Title:   Chief Financial
Officer

 

B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of Loan
Made

   End of Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation Made
By ____________   ____________   ____________    __________    __________   
__________    __________ ____________   ____________   ____________   
__________    __________    __________    __________ ____________   ____________
  ____________    __________    __________    __________    __________
____________   ____________   ____________    __________    __________   
__________    __________ ____________   ____________   ____________   
__________    __________    __________    __________ ____________   ____________
  ____________    __________    __________    __________    __________
____________   ____________   ____________    __________    __________   
__________    __________ ____________   ____________   ____________   
__________    __________    __________    __________ ____________   ____________
  ____________    __________    __________    __________    __________
____________   ____________   ____________    __________    __________   
__________    __________ ____________   ____________   ____________   
__________    __________    __________    __________ ____________   ____________
  ____________    __________    __________    __________    __________
____________   ____________   ____________    __________    __________   
__________    __________ ____________   ____________   ____________   
__________    __________    __________    __________ ____________   ____________
  ____________    __________    __________    __________    __________
____________   ____________   ____________    __________    __________   
__________    __________ ____________   ____________   ____________   
__________    __________    __________    __________ ____________   ____________
  ____________    __________    __________    __________    __________

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To: Bank of America, N.A.

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June 27, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), between TriQuint Semiconductor, Inc., a Delaware
corporation, (the “Borrower”) and Bank of America, N.A. (the “Lender”).

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                               of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Lender on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

 

C-1



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedule 2 and
Schedule 3 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,             .

 

TRIQUINT SEMICONDUCTOR, INC. By:     Name:     Title:     By:     Name:    
Title:    

 

C-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                          (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11 (a) – Consolidated Total Leverage Ratio.

 

A.    Consolidated Funded Indebtedness at Statement Date:   
$                      B.    Consolidated EBITDA for four consecutive fiscal
quarters ending on above date (“Subject Period”):    $                     

 

1.    Consolidated Net Income for Subject Period:    $                      2.
   Consolidated Interest Charges for Subject Period:    $                     
3.    Provision for income taxes for Subject Period:    $                     
4.    Depreciation expenses for Subject Period:    $                      5.   
Amortization expenses for Subject Period:    $                      6.   
Financial Accounting Standard 123R charges incurred for Subject Period not
representing cash items in Subject Period or future period (“FAS 123R Charges”)
   $                      7.    Non-cash reductions of Consolidated Net Income
for Subject Period:    $                      8.    Income tax credits for
Subject Period:    $                      9.    Non-cash additions to
Consolidated Net Income for Subject Period:    $                      10.   
Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 +5 + 6 + 7 – 8 – 9):   
$                     

 

C.    Consolidated Total Leverage Ratio (Line I.A. ÷ Line I.B.10):   
             to 1

 

Maximum Permitted:

   2.00:1.00

 

II. Section 7.11 (b) – Consolidated Liquidity Ratio.

 

A.    Cash and Cash Equivalents    $                      B.    Short term
investments    $                      C.    Eligible Accounts Receivable   
$                      D.    Current liabilities                 to 1 E.   
Consolidated Senior Funded Indebtedness    $                      F.   

Consolidated Liquidity Ratio

((II.A + B + C) ÷ (II.D + E))

                to 1

 

Maximum Permitted:

   1.50:1.00

 

C-3



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ Financial Accounting Standard 123R charges (non-cash items)

              

+ non-recurring non- cash expenses

              

- income tax credits

              

- non-cash income

              

= Consolidated EBITDA

              

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of              , 200_, is made by
each of the undersigned (together, the “Guarantors,” each a “Guarantor”), in
favor of Bank of America, N.A. (“Lender”).

A. TriQuint Semiconductor, Inc. (the “Borrower”) and the Lender are parties to a
Credit Agreement dated as of June 27, 2008 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”).

B. The Guarantors are Subsidiaries of the Borrower.

C. It is a condition precedent to the making of Loans to and issuance of Letters
of Credit for the account of the Borrower under the Credit Agreement that the
Guarantors guarantee the indebtedness and other obligations of the Borrower to
the Lender under or in connection with the Credit Agreement.

D. The Guarantors, as Subsidiaries of the Borrower, will derive substantial
direct and indirect benefits from the making of the Loans to, and the issuance
of Letters of Credit for the account of, the Borrower pursuant to the Credit
Agreement (which benefits are hereby acknowledged by the Guarantors).

Accordingly, to induce the Lender to enter into the Credit Agreement, and in
consideration thereof, the Guarantors hereby agree as follows:

SECTION 1. Definitions; Interpretation.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

(b) Certain Defined Terms. As used in this Guaranty (including in the recitals
hereof), the following terms shall have the following meanings:

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantors, the Borrower or any other Person in which
a Lien shall exist in favor of the Lender to secure the Guaranteed Obligations.

“Credit Agreement” has the meaning specified in the recitals to this Guaranty.

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

D-1



--------------------------------------------------------------------------------

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to the Lender under or in connection with
this Guaranty and the Loan Documents.

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

“Other Taxes” has the meaning set forth in Section 8(c).

“Solvent” means, as to any Person at any particular date, that (a) the fair
value of the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and as such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the New York Uniform Fraudulent Conveyance Act and other applicable state law;
(b) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

“Taxes” has the meaning set forth in Section 8(b).

(c) Interpretation. The rules of interpretation set forth in Section 1.02 of the
Credit Agreement shall be applicable to this Guaranty and are incorporated
herein by this reference.

SECTION 2. Guaranty.

(a) The Guarantors each hereby jointly and severally, absolutely,
unconditionally and irrevocably guarantee for the Lender, and its successors,
endorsees, transferees and assigns, the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) and performance of the indebtedness, liabilities and other
obligations of the Borrower to the Lender under or in connection with the Credit
Agreement, the Note and the other Loan Documents, including all unpaid principal
of the Loans, all amounts owing in respect of the L/C Obligations, all interest
accrued thereon, all fees due under the Credit Agreement and all other amounts
payable by the Borrower to the Lender thereunder, in connection therewith, and
in connection with any other Loan Document. The terms “indebtedness,”
“liabilities” and “obligations” are used herein in their most comprehensive
sense

 

D-2



--------------------------------------------------------------------------------

and include any and all advances, debts, obligations and liabilities, whether
now existing or hereafter arising, whether voluntary or involuntary and whether
due or not due, absolute or contingent, liquidated or unliquidated, determined
or undetermined, and whether recovery upon such indebtedness, liabilities and
obligations may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any Debtor Relief Law, and including interest that
accrues after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. The foregoing indebtedness, liabilities and other
obligations of the Borrower, and all other indebtedness, liabilities and
obligations to be paid or performed by the Guarantors in connection with this
Guaranty (including any and all amounts due under Section 12), shall hereinafter
be collectively referred to as the “Guaranteed Obligations.”

(b) To the extent that any court of competent jurisdiction shall impose by final
judgment under applicable law (including the New York Uniform Fraudulent
Conveyance Act or other applicable state law and §§ 544 and 548 of the
Bankruptcy Code) any limitations on the amount of any Guarantor’s liability with
respect to the Guaranteed Obligations which the Lender can enforce under this
Guaranty, the Lender by their acceptance hereof accept such limitation on the
amount of the Guarantor’s liability hereunder to the extent needed to make this
Guaranty and the Guarantor Documents fully enforceable and nonavoidable.

SECTION 3. Liability of Guarantor. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

(a) the Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of the Guarantor and shall not be contingent upon the
Lender’s exercise or enforcement of any remedy it may have against the Borrower
or any other Person, or against any Collateral;

(b) this Guaranty is a guaranty of payment when due and not merely of
collectibility;

(c) the Lender may enforce this Guaranty upon the occurrence and during the
continuance of an Event of Default notwithstanding the existence of any dispute
between the Lender and the Borrower with respect to the existence of such Event
of Default;

(d) the Guarantor’s payment of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge the Guarantor’s
liability for any portion of the Guaranteed Obligations remaining unsatisfied;
and

 

D-3



--------------------------------------------------------------------------------

(e) the Guarantor’s liability with respect to the Guaranteed Obligations shall
remain in full force and effect without regard to, and shall not be impaired or
affected by, nor shall the Guarantor be exonerated or discharged by, any of the
following events:

(i) any Insolvency Proceeding with respect to the Borrower, the Guarantor, any
other Guarantor or other Loan Party or any other Person;

(ii) any limitation, discharge, or cessation of the liability of the Borrower,
the Guarantor, any other Guarantor or other Loan Party or any other Person for
any Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;

(iii) any merger, acquisition, consolidation or change in structure of the
Borrower, the Guarantor or any other Guarantor or other Loan Party or Person, or
any sale, lease, transfer or other disposition of any or all of the assets or
shares of the Borrower, the Guarantor, any other Guarantor or other Loan Party
or other Person;

(iv) any assignment or other transfer, in whole or in part, of the Lender’s
interests in and rights under this Guaranty or the other Loan Documents,
including Lender’s right to receive payment of the Guaranteed Obligations, or
any assignment or other transfer, in whole or in part, of the Lender’s interests
in and to any of the Collateral;

(v) any claim, defense, counterclaim or setoff, other than that of prior
performance, that the Borrower, the Guarantor, any other Guarantor or other Loan
Party or other Person may have or assert, including any defense of incapacity or
lack of corporate or other authority to execute any of the Loan Documents;

(vi) the Lender’s amendment, modification, renewal, extension, cancellation or
surrender of any Loan Document, any Guaranteed Obligations, or any Collateral,
or the Lender’s exchange, release, or waiver of any Collateral;

(vii) the Lender’s exercise or nonexercise of any power, right or remedy with
respect to any of the Collateral, including the Lender’s compromise, release,
settlement or waiver with or of the Borrower, any other Guarantor or other Loan
Party or any other Person;

(viii) the Lender’s vote, claim, distribution, election, acceptance, action or
inaction in any Insolvency Proceeding related to the Guaranteed Obligations;

(ix) any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Lender thereon or therein; and

(x) any other guaranty, whether by the Guarantor or any other Guarantor or other
Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of the Borrower to the Lender.

 

D-4



--------------------------------------------------------------------------------

SECTION 4. Consents of Guarantors. Each Guarantor hereby unconditionally
consents and agrees that, without notice to or further assent from the
Guarantor:

(a) the principal amount of the Guaranteed Obligations may be increased or
decreased and additional Obligations of the Loan Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;

(b) the time, manner, place or terms of any payment under any Loan Document may
be extended or changed, including by an increase or decrease in the interest
rate on any Guaranteed Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise;

(c) the time for the Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the Lender
may deem proper;

(d) the Lender may discharge or release, in whole or in part, any other
Guarantor or other Loan Party or any other Person liable for the payment and
performance of all or any part of the Guaranteed Obligations, and may permit or
consent to any such action or any result of such action, and shall not be
obligated to demand or enforce payment upon any of the Collateral or any other
collateral, nor shall the Lender be liable to the Guarantor for any failure to
collect or enforce payment or performance of the Guaranteed Obligations from any
Person or to realize on the Collateral or other collateral therefor;

(e) in addition to the Collateral, the Lender may take and hold other security
(legal or equitable) of any kind, at any time, as collateral for the Guaranteed
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof;

(f) the Lender may request and accept other guaranties of the Guaranteed
Obligations and any other indebtedness, obligations or liabilities of the
Borrower to the Lender and may, from time to time, in whole or in part,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
any such guaranty and may permit or consent to any such action or the result of
any such action; and

(g) the Lender may exercise, or waive or otherwise refrain from exercising, any
other right, remedy, power or privilege (including the right to accelerate the
maturity of any Loan and any power of sale) granted by any Loan Document or
other security document or agreement, or otherwise available to the Lender, with
respect to the Guaranteed Obligations or any of the Collateral, even if the
exercise of such right, remedy, power or privilege affects or eliminates any
right of subrogation or any other right of the Guarantor against the Borrower;
all as the Lender may deem advisable, and all without impairing, abridging,
releasing or affecting this Guaranty.

 

D-5



--------------------------------------------------------------------------------

SECTION 5. Guarantor Waivers.

(a) Certain Waivers. Each Guarantor waives and agrees not to assert:

(i) any right to require the Lender to marshal assets in favor of the Borrower,
the Guarantor, any other Loan Party or any other Person, to proceed against the
Borrower, any other Loan Party or any other Person, to proceed against or
exhaust any of the Collateral, to give notice of the terms, time and place of
any public or private sale of personal property security constituting the
Collateral or other collateral for the Guaranteed Obligations or comply with any
other provisions of § 9611 of the New York UCC (or any equivalent provision of
any other applicable law) or to pursue any other right, remedy, power or
privilege of the Lender whatsoever;

(ii) the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Guaranteed Obligations;

(iii) any defense arising by reason of any lack of corporate or other authority
or any other defense of the Borrower or any other Person;

(iv) any defense based upon the Lender’s errors or omissions in the
administration of the Guaranteed Obligations;

(v) any rights to set-offs and counterclaims;

(vi) any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of the Guarantor or the right of the Guarantor to proceed
against the Borrower or any other obligor of the Guaranteed Obligations for
reimbursement; and

(vii) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Guaranty.

(b) Additional Waivers.

(i) Each Guarantor waives any and all notice of the acceptance of this Guaranty,
and any and all notice of the creation, renewal, modification, extension or
accrual of the Guaranteed Obligations, or the reliance by the Lender upon this
Guaranty, or the exercise of any right, power or privilege hereunder. The
Guaranteed Obligations shall conclusively be deemed to have been created,
contracted, incurred and permitted to exist in reliance upon this Guaranty. Each
Guarantor waives promptness, diligence, presentment, protest, demand for
payment, notice of default, dishonor or nonpayment and all other notices to or
upon the Borrower, any Guarantor or any other guarantor or other Person with
respect to the Guaranteed Obligations.

 

D-6



--------------------------------------------------------------------------------

(ii) Until the Guaranteed Obligations have been paid in full in cash, each
Guarantor waives (A) its rights of subrogation and reimbursement, (B) any
defenses the Guarantor may have to the Guaranty by reason of an election of
remedies by the Lender, (C) any rights or defenses the Guarantor may have by
reason of protection afforded to the Borrower or any other Loan Party pursuant
to the anti-deficiency or other laws of any jurisdiction limiting or discharging
the Borrower’s or such other Loan Party’s indebtedness, (D) any defenses arising
by reason of any disability or other defense of the Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Lender) of the liability of the Borrower, (E) any defenses based
on any claim that the Guarantor’s obligations exceed or are more burdensome than
those of the Borrower, (F) any right to compel the Lender to proceed against or
exhaust any security for the Guaranteed Obligations (or to proceed against such
security in a particular order) or to pursue any other remedy in the Lender’s
power whatsoever, and (G) any benefit of and any right to participate in any
security now or hereafter held by the Lender.

(iii) Each Guarantor warrants and agrees that each of the waivers set forth
herein is made with full knowledge of its significance and consequences and that
if any such waivers are determined to be contrary to any applicable law or
public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.

(c) Independent Obligations. The obligations of each Guarantor hereunder are
independent of and separate from the obligations of any other Guarantor or other
guarantor of the Guaranteed Obligations, the Borrower and any other Loan Party
and upon the occurrence and during the continuance of any Event of Default, a
separate action or actions may be brought against the Guarantor, whether or not
the Borrower or any such other Guarantor or other Loan Party is joined therein
or a separate action or actions are brought against the Borrower or any such
other Guarantor or other Loan Party.

(d) Financial Condition of Borrower. No Guarantor shall have any right to
require the Lender to obtain or disclose any information with respect to:
(i) the financial condition or character of the Borrower or the ability of the
Borrower to pay and perform the Obligations; (ii) the Guaranteed Obligations;
(iii) the Collateral; (iv) the existence or nonexistence of any other guarantees
of all or any part of the Guaranteed Obligations; (v) any action or inaction on
the part of the Lender or any other Person; or (vi) any other matter, fact or
occurrence whatsoever.

SECTION 6. Subrogation. Until the Guaranteed Obligations (other than contingent
indemnification obligations) shall be satisfied in full and the Commitment shall
be terminated, no Guarantor shall have, and no Guarantor shall directly or
indirectly exercise, (a) any rights that it may acquire by way of subrogation
under this Guaranty, by any payment hereunder or otherwise, (b) any rights of
contribution, indemnification, reimbursement or similar suretyship claims
arising out of this Guaranty, or (c) any other right which it might otherwise
have or acquire (in any way whatsoever) which could entitle it at any time to
share or participate in any right, remedy or security of the Lender as against
the Borrower or any other Guarantor or other Loan

 

D-7



--------------------------------------------------------------------------------

Party, whether in connection with this Guaranty, any of the other Loan Documents
or otherwise. If any amount shall be paid to any Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of the
Lender and shall forthwith be paid to the Lender to be credited and applied to
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents. Upon the indefeasible payment in full of the
Guaranteed Obligations and the termination of the Commitment, each Guarantor
shall be subrogated to the rights of the Lender against the Borrower to the
extent otherwise permitted by law; provided that such subrogation shall not
(i) constitute a representation or warranty, express or implied, by the Lender
as to the enforceability or collectibility of any obligations of the Borrower
under the Loan Documents or as to the perfection, priority or enforceability of
any lien or security interest contained in or relating to any Loan Document;
(ii) grant to the Guarantor any right of recourse against the Lender in respect
thereof; (iii) give rise to any duty on the part of the Lender to cooperate with
the Guarantor in the protection, preservation or enforcement of any rights the
Guarantor may have against the Borrower or any other Loan Party; (iv) impair the
Lender’s unfettered discretion to settle or otherwise compromise any claims the
Lender may have against the Borrower or otherwise impair or affect any of the
waivers or consents contained herein; or (v) restrict the Lender from enforcing
or forbearing from enforcing any of its rights or remedies against the Borrower;
provided, further, that the Guarantor shall, upon demand, indemnify the Lender
against any and all costs and expenses arising directly or indirectly in
connection with such right of subrogation.

SECTION 7. Continuing Guaranty; Reinstatement.

(a) This Guaranty is a continuing guaranty and agreement of subordination
relating to any Guaranteed Obligations, including Guaranteed Obligations which
may exist continuously or which may arise from time to time in connection with
successive transactions consummated under the Credit Agreement and the other
Loan Documents, and the Guarantor expressly acknowledges that this Guaranty
shall remain in full force and effect notwithstanding that there may be periods
in which no Guaranteed Obligations exist. This Guaranty shall continue in effect
and be binding upon the Guarantor until termination of the Commitment and
payment and performance in full of the Guaranteed Obligations.

(b) This Guaranty shall continue to be effective or shall be reinstated and
revived, as the case may be, if, for any reason, any payment of the Guaranteed
Obligations by or on behalf of the Borrower (or receipt of any proceeds of
Collateral) shall be rescinded, invalidated, declared to be fraudulent or
preferential, set aside, voided or otherwise required to be repaid to the
Borrower, its estate, trustee, receiver or any other Person (including under the
Bankruptcy Code or other state or federal law), or must otherwise be restored by
the Lender, whether as a result of Insolvency Proceedings or otherwise. To the
extent any payment is so rescinded, set aside, voided or otherwise repaid or
restored, the Guaranteed Obligations shall be revived in full force and effect
without reduction or discharge for such payment.

SECTION 8. Payments.

(a) Each Guarantor hereby agrees, in furtherance of the foregoing provisions of
this Guaranty and not in limitation of any other right which the Lender or any
other Person may

 

D-8



--------------------------------------------------------------------------------

have against the Guarantor by virtue hereof, upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under § 362(a) of the Bankruptcy Code or
comparable provision of other applicable Debtor Relief Law), the Guarantor shall
forthwith pay, or cause to be paid, in cash, to the Lender an amount equal to
the amount of the Guaranteed Obligations then due as aforesaid (including
interest which, but for the filing of a petition in any Insolvency Proceeding
with respect to the Borrower, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against the Borrower for such interest in any
such Insolvency Proceeding). The Guarantor shall make each payment hereunder,
unconditionally in full without set-off, counterclaim or other defense, on the
day when due in the currency in which such Guaranteed Obligations are
denominated, to the Lender at such office of the Lender and to such account as
is specified in the Credit Agreement.

(b) Any and all payments by any Guarantor to or for the account of the Lender
under the Guarantor Documents shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding, in the case of
the Lender, taxes imposed on or measured by its overall net income, franchise
taxes and equivalent costs imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Lender is organized or maintains a lending office (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If any
Guarantor shall be required by any Laws to deduct any Taxes from or in respect
of any sum payable under the Guarantor Documents to the Lender then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Guarantor shall make such
deductions, (iii) the Guarantor shall timely pay the full amount deducted to the
relevant Governmental Authority or other taxation authority in accordance with
applicable Laws, and (iv) within 30 days after the date of such payment, the
Guarantor shall furnish to the Lender the original or a certified copy of a
receipt evidencing payment thereof.

(c) In addition, each Guarantor agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under the Guarantor
Documents or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, the Guarantor Documents
(hereinafter referred to as “Other Taxes”).

(d) Without limiting the provisions of subsection (c) above, each Guarantor
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

D-9



--------------------------------------------------------------------------------

(e) If any Guarantor shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under the Guarantor Documents to the
Lender, the Guarantor shall also pay to the Lender, at the time interest is
paid, such additional amount that the Lender specifies is necessary to preserve
the after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Lender would have received if such Taxes or
Other Taxes had not been imposed.

(f) Each Guarantor jointly and severally agrees to indemnify the Lender within
10 days after demand therefor (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by the Lender, (ii) amounts payable
under Section 8(e) and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.

(g) Any payment by any Guarantor hereunder the application of which is not
otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.

(h) As soon as practicable after any payment of Taxes or Other Taxes by any
Guarantor to a Governmental Authority, each Guarantor shall deliver to the
Lender a scanned copy of a receipt issued by such Governmental Authority
evidencing such payments, a copy of the return reporting such payment.

(i) The agreements in this Section 8 shall survive the payment of all Guaranteed
Obligations.

SECTION 9. Credit Agreement Covenants. Each Guarantor shall observe, perform and
comply with all covenants applicable to the Guarantor set forth in Articles VI
and VII of the Credit Agreement, which by their terms the Borrower is required
to cause the Guarantor to observe, perform and comply with, as if such covenants
were set forth in full herein.

SECTION 10. Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed, emailed (subject to the provisions of
the final sentence of this Section 10) or delivered, in the case of the
Guarantor, to the Guarantor in care of the Borrower, to the address or facsimile
number or email address specified in the Credit Agreement, and in the case of
Lender, to the address or facsimile number or email address specified in the
Credit Agreement, or to such other address, facsimile number or email address as
shall be designated by such party in a notice to the other parties. All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the intended recipient and (ii) (A) if
delivered by hand or by courier, when signed for by the intended recipient;
(B) if delivered by mail, five Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone, when delivered; and (D) if delivered by electronic mail (which
form of delivery is subject to the provisions of the final sentence of this
Section 10), when delivered. In no event shall a voicemail message be effective
as

 

D-10



--------------------------------------------------------------------------------

a notice, communication or confirmation hereunder. Electronic mail and Internet
and intranet websites may be used only to distribute routine communications, and
to distribute documents for execution by the parties thereto, and may not be
used for any other purpose.

SECTION 11. No Waiver; Cumulative Remedies. No failure by the Lender to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Guarantor Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

SECTION 12. Costs and Expenses.

(a) Costs and Expenses. Each Guarantor, jointly and severally, shall: (i) pay or
reimburse the Lender for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Guaranty and the
other Guarantor Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all costs and expenses of counsel (including the allocated
cost of internal legal services and all disbursements of internal counsel); and
(ii) pay or reimburse the Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Guaranty or the other Guarantor Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
costs and expenses of counsel. The foregoing costs and expenses shall include
all search, filing, recording, title insurance and appraisal charges and fees
and taxes related thereto, and other out-of-pocket expenses incurred by the
Lender and the cost of independent public accountants and other outside experts
retained by the Lender.

(b) Interest. Any amounts payable to the Lender by the Guarantor under this
Section 12 or otherwise under this Guaranty if not paid upon demand shall bear
interest from the date of such demand until paid in full, at a fluctuating
interest rate per annum at all times equal to the Default Rate applicable to
Base Rate Loans to the fullest extent permitted by applicable Law. Any such
interest shall be due and payable upon demand and shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed.

(c) Payment. All amounts due under this Section 12 shall be payable within ten
Business Days after demand therefor.

(d) Survival. The agreements in this Section 12 shall survive the termination of
the Commitment and repayment of all Guaranteed Obligations.

SECTION 13. Right of Set-Off. In addition to any rights and remedies of the
Lender provided by law, upon the occurrence and during the continuance of any
Event of Default the Lender is authorized at any time and from time to time,
without prior notice to the Guarantor,

 

D-11



--------------------------------------------------------------------------------

any such notice being waived by the Guarantor to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other indebtedness at any
time owing by, the Lender to or for the credit or the account of the Guarantor
against any and all Obligations owing to the Lender, now or hereafter existing,
irrespective of whether or not the Lender shall have made demand under this
Guaranty or any other Guarantor Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. The Lender agrees (by its acceptance hereof)
promptly to notify the Guarantor after any such set-off and application made by
the Lender; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

SECTION 14. Marshalling; Payments Set Aside. The Lender shall not be under any
obligation to marshal any assets in favor of the Guarantor or any other Person
or against or in payment of any or all of the Guaranteed Obligations. To the
extent that the Guarantor makes a payment to the Lender, or the Lender exercises
its right of set-off, and such payment or the proceeds of such set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any Insolvency Proceeding or
otherwise, then to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such set-off had not
occurred.

SECTION 15. Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Lender and its successors and assigns, and no
other Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty. The Lender, by their acceptance of this
Guaranty, shall not have any obligations under this Guaranty to any Person other
than the Guarantor, and such obligations shall be limited to those expressly
stated herein.

SECTION 16. Binding Effect; Assignment.

(a) Binding Effect. This Guaranty shall be binding upon the Guarantor and its
successors and assigns, and inure to the benefit of and be enforceable by the
Lender and its respective successors, endorsees, transferees and assigns.

(b) Assignment. Except to the extent otherwise provided in the Credit Agreement,
the Guarantor shall not have the right to assign or transfer its rights and
obligations hereunder or under any other Guarantor Documents without the prior
written consent of the Lender. The Lender may, without notice to or consent by
the Guarantor, sell, assign, transfer or grant participations in all or any
portion of the Lender’s rights and obligations hereunder and under the other
Guarantor Documents in connection with any sale, assignment, transfer or grant
of a participation by the Lender in accordance with Section 9.07 of the Credit
Agreement of or in its rights and obligations thereunder and under the other
Loan Documents. In the event of any grant of a participation, the participant
(A) shall be deemed to have a right of setoff under Section 13 in respect of its
participation to the same extent as if it were the “Lender,” and (B) shall also
be entitled to the benefits of Section 12 hereof.

 

D-12



--------------------------------------------------------------------------------

SECTION 17. Governing Law and Jurisdiction.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING
IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY OR ANY OTHER
GUARANTOR DOCUMENT. EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

(c) Each Guarantor hereby irrevocably appoints the Borrower, with an office as
listed in Section 9.02 of the Credit Agreement, as its authorized agent (in such
capacity, the “Process Agent”) with all powers necessary to receive on its
behalf service of copies of the summons and complaint and any other process
which may be served in any action or proceeding arising out of or relating to
this Guaranty and the other Guarantor Documents in any of the courts in and of
the State of New York. Such service may be made by mailing or delivering a copy
of such process to the Guarantor in care of the Process Agent at the Process
Agent’s address and the Guarantor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf and agrees that the failure
of the Process Agent to give any notice of any such service to the Guarantor
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. As an alternative method of
service, each Guarantor also irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to the Guarantor at its address specified on the signature page hereof.
If for any reason the Borrower shall cease to act as Process Agent, each
Guarantor shall appoint forthwith, in the manner provided for herein, a
successor Process Agent qualified to act as an agent for service of process with
respect to all courts in and of the State of New York and acceptable to the
Lender.

(d) Nothing in this Section 17 shall affect the right of the Lender to serve
legal process in any other manner permitted by law or limit the right of the
Lender to bring any action or proceeding against the Guarantor or its property
in the courts of other jurisdictions.

SECTION 18. Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR

 

D-13



--------------------------------------------------------------------------------

ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AND THE OTHER GUARANTOR DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 19. Entire Agreement; Amendments and Waivers. This Guaranty together
with the other Guarantor Documents embodies the entire agreement of the
Guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the Guarantors, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended as to any Guarantor except by written agreement of the Guarantor and the
Lender. No waiver of any rights of the Lender under any provision of this
Guaranty or consent to any departure by any Guarantor therefrom shall be
effective unless in writing and signed by the Lender. Any such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 20. Severability. If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable as to any or
all Guarantors, (a) the legality, validity and enforceability of the remaining
provisions of this Guaranty and the other Guarantor Documents as to such
affected Guarantor(s) shall not be affected or impaired thereby, (b) the
legality, validity and enforceability of such provisions and any other
provisions as to any other Guarantor shall not be affected or impaired thereby,
and (c) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 21. Counterparts. This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

SECTION 22. Future Guarantors. At such time following the date hereof as any
Subsidiary of the Borrower (an “Acceding Subsidiary”) is required to accede
hereto pursuant to the terms of Section 6.12 of the Credit Agreement, such
Acceding Subsidiary shall execute and deliver to the Lender a Joinder Agreement
substantially in the form of Annex I hereto, signifying its agreement to be
bound by the provisions of this Guaranty as a Guarantor to the same extent as if
such Acceding Subsidiary had originally executed this Guaranty as of the date
hereof.

[Remainder of page intentionally left blank]

 

D-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have executed this Guaranty, as of the date
first above written.

 

TRIQUINT, INC.

TRIQUINT TFR, INC.

TRIQUINT ASIA, INC.

TRIQUINT COLORADO, INC.

TRIQUINT TEXAS GENERAL HOLDING COMPANY

TRIQUINT TEXAS LIMITED HOLDING COMPANY

TRIQUINT SALES AND DESIGN, INC.

TRIQUINT TECHNOLOGY HOLDING CO.

TRIQUINT INTERNATIONAL HOLDING CO.

TRIQUINT EUROPE HOLDING COMPANY

WJ COMMUNICATIONS, INC.

By:   /s/ Steve Buhaly   Title: Chief Financial Officer

 

TRIQUINT SEMICONDUCTOR TEXAS, LP By:   TriQuint Texas General Holding Company,  
its general partner

  By:   /s/ Steve Buhaly   Title:   Chief Financial Officer

 

WJ NEWCO, LLC By:  

WJ Communications, Inc.,

its sole member

  By:   /s/ Steve Buhaly   Title:   Chief Financial Officer

 

D-15



--------------------------------------------------------------------------------

ANNEX I

[FORM OF]

GUARANTY JOINDER AGREEMENT

THIS GUARANTY JOINDER AGREEMENT (this “Joinder”) is executed as of             ,
200_ by                                                  , a             
[corporation/limited liability company/partnership] (“Joining Party”), and
delivered to BANK OF AMERICA, N.A. (“Lender”). Except as otherwise defined
herein, terms used herein and defined in the Credit Agreement (as defined below)
shall be used herein as therein defined.

A. TriQuint Semiconductor, Inc., a Delaware Corporation (“Borrower”) and the
Lender are parties to a Credit Agreement, dated as of June 27, 2008 (as amended,
modified or supplemented from time to time, the “Credit Agreement”);

B. The Joining Party is a direct or indirect Subsidiary of the Borrower and
desires, or is required pursuant to the provisions of the Credit Agreement, to
become a Guarantor under the Guaranty; and

C. The Joining Party will obtain benefits from the incurrence of Loans by, and
the issuance of Letters of Credit for the account of, the Borrower, in each case
pursuant to the Credit Agreement and, accordingly, desires to execute this
Joinder in order to (i) satisfy the requirements described in the preceding
paragraph; and (ii) induce the Lender to continue to make Loans and to issue
Letters of Credit to or for the account of the Borrower;

Accordingly, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Lender and hereby covenants and agrees with the Lender as follows:

1. By this Joinder, the Joining party becomes a Guarantor for all purposes under
the Guaranty, pursuant to Section 22 thereof.

2. The Joining Party agrees that, upon its execution hereof, it will become a
Guarantor under the Guaranty with respect to all Guaranteed Obligations (as
defined in the Guaranty), and will be bound by all terms, conditions and duties
applicable to a Guarantor under the Guaranty and the other Loan Documents.
Without limitation of the foregoing, and in furtherance thereof, the Joining
Party jointly and severally, absolutely, unconditionally and irrevocably,
guarantees the full and prompt payment when due of all Guaranteed Obligations
(on the same basis as the other Guarantors under the Guaranty).

3. The Joining Party hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as a Guarantor pursuant to
the Guaranty, in each case as of the date hereof (except to the extent any such
representation or warranty relates solely to an earlier date in which case such
representation and warranty shall be true and correct as of such earlier date),
and agrees to be bound by all covenants, agreements and obligations of a
Guarantor and Loan Party pursuant to the Guaranty and all other Loan Documents
to which it is or becomes a party.

 

D-16



--------------------------------------------------------------------------------

4. This Joinder shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns, provided, however,
the Joining Party may not assign any of its rights, obligations or interest
hereunder or under any other Loan Document without the prior written consent of
the Lender or as otherwise permitted by the Loan Documents. THIS JOINDER SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. This Joinder may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument. In the event that any provision of this Joinder shall prove to be
invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Joinder, which shall remain binding on all parties
hereto.

5. From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

6. The effective date of this Joinder is             , 200_.

[Remainder of page intentionally left blank]

 

D-17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

[NEW GUARANTOR] By:       Name:     Title:  

 

Accepted and Acknowledged by: BANK OF AMERICA, N.A. By:       Name:     Title:  

 

D-18



--------------------------------------------------------------------------------

EXHIBIT E

OPINION MATTERS

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:

 

  •  

Section 5.01(a), (b) and (c)

 

  •  

Section 5.02

 

  •  

Section 5.03

 

  •  

Section 5.04

 

  •  

Section 5.14(b)

 

E-1